                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

JOHN DOE #1,                                    )
                                                )
        Plaintiff,                              )
                                                )        NO. 3:16-cv-02862
v.                                              )        JUDGE RICHARDSON
                                                )
WILLIAM B. LEE, et al.,                         )
                                                )
        Defendants.                             )


JOHN DOE #2,                                    )
                                                )
        Plaintiff,                              )
                                                )        NO. 3:17-cv-00264
v.                                              )        JUDGE RICHARDSON
                                                )
WILLIAM B. LEE, et al.,                         )
                                                )
         Defendants.                            )

                                  MEMORANDUM OPINION

       Pending before the Court in these consolidated actions are the following motions: (1)

Defendants’ Motion for Summary Judgment Against John Doe #1 (Doc. No. 73); and (2)

Defendants’ Motion for Summary Judgment Against John Doe #2 (Doc. No. 79) (collectively,

“Defendants’ Motions”). Pending also is Plaintiffs’ Motion for Partial Summary Judgment (Doc.

No. 66, “Partial Summary Judgment Motion”). Responses and replies have been filed as to each

motion, and the motions are ripe for review. For the reasons discussed below, the Court will rule

as follows.

       Defendants’ Motion for Summary Judgment Against John Doe #1 (Doc. No. 73) will be

granted in part and denied in part.




  Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 1 of 87 PageID #: 2394
        Defendants’ Motion for Summary Judgment Against John Doe #2 (Doc. No. 79) will be

granted in part and denied in part.

        Plaintiffs’ Motion for Partial Summary Judgment (Doc. No. 66) will be granted in part and

denied in part.

                                         BACKGROUND1
        The parties do not dispute the material facts in this case. Plaintiffs John Doe and John Doe

(“Doe #1” and “Doe #2”) (collectively “Plaintiffs”) each brought a separate action against the

Governor of the State of Tennessee and the Director of the Tennessee Bureau of Investigation

(“TBI”) (collectively “Defendants”), each in their official capacity only.2 In their respective

complaints, Plaintiffs alleged, inter alia, that the retroactive application3 of the Tennessee Sexual

Offender and Violent Sexual Offender Registration Verification and Tracking Act of 2004

(hereinafter “SORA”), Tenn. Code Ann. §§ 40-39-201 – 40-39-218 (2018), (1) is an




1
  Unless otherwise noted, the facts in this section are taken from factual allegations in the
Complaints that are not disputed and from the Plaintiffs’ Responses to Statements of Undisputed
Facts (where the facts are undisputed). For Doe #1, see Doc. No. 1, Doc. No. 92, Doc. No. 94. For
Doe #2, see Doc. No. 1, Doc. No. 95. Additionally, the Court relies on facts as laid out in Plaintiffs’
briefing. Though Plaintiffs jointly submitted a short five-page Statement of Undisputed Facts,
Plaintiffs then relied on other facts supported by the record in their briefing (mainly the
Memorandum in Support of Summary Judgment and the Response to Defendants’ Motions for
Summary Judgment). Defendants have not contested any of these facts, and, from the record, they
do not appear to be in dispute. Therefore, when relevant, the Court has included these facts in both
this section and its discussion.
2
  At the time of the filing, the individuals serving in these positions were William E. Haslam and
Mark Gwyn, respectively. Under Fed. R. Civ. P. 25(d), each has automatically been replaced as
a defendant by his successor in office.
3
 As the Court will discuss below when analyzing the various claims brought by Plaintiffs, it is
often unclear whether these claims constitute facial or as-applied challenges.



                                                  2

    Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 2 of 87 PageID #: 2395
unconstitutional violation of the Ex Post Facto Clause of the United States Constitution,4 (2)

violates the right to free speech guaranteed by the First Amendment, and (3) imposes oppressive

restrictions in violation of the rights to parent, work, and travel under the Due Process Clause of

Fourteenth Amendment.5 The two cases have been consolidated for the purposes of case

management, discovery, and pretrial motions.

        A. Background facts regarding Doe #1

        In 1994, Doe #1 was convicted of two counts of attempted aggravated sexual battery

committed in 1990. (Doc. No. 1 at ¶ 17; Doc. No. 67 at 3). He pleaded either guilty or no contest6

to both counts and received five years’ probation. (Doc. No. 94 at ¶ 2).

        Doe #1 is a retired airline pilot who currently runs a real estate development and rental

company that owns various properties. (Doc. No. 94 at ¶¶ 1, 2). His business includes various

properties located throughout Davidson County, adjacent counties, and a resort property in


4
  The Ex Post Facto Clause applicable in this case (the one applicable to the various states rather
than the similar clause applicable to the federal government) provides: “No state shall . . . pass any
. . . ex post facto law.” U.S. Const. art. I, § 10. The term “ex post facto” often, and herein, is used
as an adjective to mean, essentially “of or pertaining to the Ex Post Facto Clause.” The Latin phrase
“ex post facto” means “from a thing done afterward.” In the constitutional context of the Ex Post
Facto Clause, as the below discussion will illuminate, the term refers to punishment from a law
passed after the conduct for which the punishment is inflicted.
5
 Doe #1 filed his Complaint (Doc. No. 1) on November 8, 2016 seeking declaratory and injunctive
relief. Doe #2 filed his Complaint on February 8, 2017 bringing the same claims and using the
same claim numbering as Doe #1’s Complaint. (Case No. 3:17-cv-00264, Doc. No. 1 at ¶¶ 125–
54). Herein the Court will cite primarily to the documents filed in Doe #1’s case, as it is the lead
case. If citing to a document in Doe #2’s case, the Court will provide clarification in the citation
by way of case number.
6
  Defendants state that Doe #1 pled guilty, but Plaintiffs dispute this fact, stating that Doe #1 pled
no contest. Though there is a dispute in this regard, it is not a material dispute of fact; SORA and
its requirements apply to Doe #1 regardless of which type of plea he submitted. In a previous order
in this case, the Court referred to the plea and subsequent sentencing as a conviction for purposes
of SORA and this matter generally. (Doc. No. 37 at 1). The parties do not seem to dispute this
characterization.


                                                  3

    Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 3 of 87 PageID #: 2396
Honduras. (Id. at ¶¶ 2, 4). In 2012, after Metro police officers told him he could not reside at his

first residence, Doe #1 moved to another property that he owns. (Id. at ¶ 9). Although the matter

with Metro was resolved, Doe #1 has not moved back to his first residence, and instead actively

keeps an office at that location. (Id. at ¶¶ 10, 11).

        Doe #1 has ten children. (Id. at ¶ 12). One of his children is a minor, and Doe #1 shares

parenting responsibilities for that child with his ex-wife. (Id. at ¶¶ 13, 14). Doe #1 also has a

number of grandchildren. (Id. at ¶ 26).

        B. Background facts regarding Doe #2

        Doe # 2 was indicted on three counts of sexual battery committed in 1992 or 1993 against

his ex-wife’s niece who was twelve years of age or younger at the time. (Doc. No. 92 at ¶ 2; Doc.

No. 95 at ¶ 1). He pled either guilty or nolo contendere (he does not remember which)7 to all counts

of sexual battery in 2000. (Doc. No. 92 at ¶ 2; Case 3:17-cv-00264, Doc. No. 1 at ¶ 17). Doe #2

was sentenced to six years’ probation and was required to register as a sex offender under

Tennessee’s 1994 Sexual Offender Registration and Monitoring Act, 1994 Tenn. Pub. Laws, ch.

976. (Doc. No. 95 at ¶ 2).

        Currently, Doe #2 operates an accounting services company and owns a residence in

Nashville. (Id. at ¶¶ 4, 5). As part of his job, Doe #2 attends networking meetings and goes to client

meetings at his clients’ offices. (Id. at ¶ 6). Doe #2 has one minor biological daughter. (Id. at ¶ 7).

Currently, Doe #2’s daughter lives with Doe #2’s wife in Bowling Green, Kentucky, and attends

school there. (Id. at ¶ 11). Doe #2 additionally has four adult stepchildren (who live in Bowling

Green and Washington State) and three minor step-grandchildren. (Id. at ¶¶ 13, 14).




7
 As with Doe # 1, with Doe # 2 it is immaterial for present purposes which of these two kinds of
pleas he entered.
                                                    4

    Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 4 of 87 PageID #: 2397
        C. Tennessee’s Adoption and Amendment of Sexual Offender Registration Statutes

        In the Court’s Order denying in part and granting in part Defendants’ motions to dismiss

(“November 9 Order”),8 Chief Judge Crenshaw set forth a helpful recounting of Tennessee’s

adoption and amendment of its sexual offender registration statutes:

               On May 10, 1994, Governor Ned Ray McWherter signed into law
        Tennessee’s Sexual Offender Registration and Monitoring Act (“SORMA”). 1994
        Tenn. Pub. Laws, ch. 976. SORMA required TBI to “establish, maintain, and
        update a centralized record system of sexual offender registration and verification
        information.” Id. § 7(a). “Sexual offender” was defined as an individual who had
        been convicted of one of a number of enumerated offenses under Tennessee
        criminal law—or who was convicted of committing the equivalent behavior in
        another state—unless the offender had been wholly released without supervision
        from incarceration, probation, or parole prior to January 1, 1995. Id. § 3(2)–(3).
        Accordingly, SORMA applied to some, but not all, qualifying offenders whose
        criminal acts occurred before the law’s enactment.

                SORMA required any individual convicted of a sexual offense to register
        within ten days of release without supervision from probation, parole, or
        incarceration. Id. § 4. TBI was then instructed to send the registrant a verification
        and monitoring form every ninety days, which the registrant was required to
        complete and return within ten days of receipt. Id. § 5. In addition to these periodic
        updates, a registrant had an ongoing duty to complete a new form within ten days
        of any change of residence or entry into a municipality or county for temporary
        residence or domicile. Id. § 4. SORMA imposed no in-person registration or
        reporting duty, relying instead on the prescribed paper forms. Id. The information
        in the SORMA registry was expressly designated as confidential, with the
        exception that TBI or a local law enforcement agency could “release relevant
        information deemed necessary to protect the public concerning a specific sexual
        offender.” Id. § 7(c). An offender registered under SORMA was permitted to
        petition a court for relief from its requirements ten years after his or her release
        from supervision. Id. § 8(a). The court, upon consideration of several factors
        including the age of the offender’s victims and the behavior of the offender since
        his offense, was required to grant the petition if it found the registrant had complied
        with the Act, was rehabilitated, and did not pose a threat to public safety. Id. § 8(c).
        If the petition was granted, the TBI was required to expunge the registrant’s data
        from its registry. Id.


8
  Two Defendants brought Motions to Dismiss against both Doe #1 and Doe #2, respectively.
(Doc. No. 37 at 1 (citing Doc. Nos. 10 and 26)). At that stage, several counts of Plaintiffs’ claims
were dismissed; namely, Counts II, III, VI, VII, as well as Counts VIII and IX only to a very
limited extent, were dismissed. (Id.). The case was later reassigned from Judge Crenshaw to the
undersigned for all further proceedings. (Doc. No. 62).
                                                   5

    Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 5 of 87 PageID #: 2398
            In the ensuing decade, the General Assembly repeatedly amended SORMA
    either to expand its scope, increase the reporting requirements placed on registered
    offenders, or reduce the level of confidentiality of registry information. See 1996
    Tenn. Pub. Acts, ch. 834, § 1 (extending SORMA to individuals charged with sex
    offenses but placed on pre-trial and judicial diversion); 1997 Tenn. Pub. Acts, ch.
    455, § 3 (extending SORMA to individuals who had completed diversion and had
    their records expunged); 1997 Tenn. Pub. Acts, ch. 461, § 2 (making public registry
    information for offenders whose offenses were committed after July 1, 1997); 1997
    Tenn. Pub. Acts, ch. 466, § 1 (extending SORMA to individuals convicted of
    certain non-sexual offenses against minors and permitting TBI to require that
    registrants provide current photographs); 2000 Tenn. Pub. Acts, ch. 882, § 1
    (imposing mandatory 180-day sentence for falsification of registration forms);
    2000 Tenn. Pub. Acts, ch. 997, § 1–2 (imposing mandatory lifetime registration for
    offenders with multiple convictions for sexual offenses or a single conviction of a
    “violent sexual offense,” defined as actual or attempted aggravated rape, rape,
    aggravated sexual battery, or rape of a child); 2000 Tenn. Pub. Acts, ch. 997, § 3
    (requiring registered offender to report within ten days of coming to a municipality
    or county in which they work or are students); 2002 Tenn. Pub. Acts, ch. 469, §§
    3, 5, and 11 (requiring registered offenders to report within ten days of being
    employed or becoming a student or volunteer at an institution of higher learning in
    the county or municipality in which they reside, and providing that the name and
    address of that institution will be made public for registered offenders who
    committed offenses after October 27, 2002).

            SORMA did not expressly restrict where a registrant could live, work, or
    travel until 2003. (Doc. No. 1 at ¶ 55; Case No. 3:17-cv-00264, Doc. No. 1 at ¶ 39.)
    In 2003, however, the General Assembly enacted legislation prohibiting a SORMA
    registered offender from: establishing a residence or accepting employment with
    1,000 feet of a school, a child care facility, or the home of their victim or the
    victim’s immediate family member; coming within 100 feet of the victim;
    establishing a residence or other living accommodation with a minor who was not
    the registered offender’s own child; and establishing a residence with the registered
    offender’s own minor child, if any child of the offender had been the offender’s
    victim or if the offender’s parental rights had been or were being terminated. 2003
    Tenn. Pub. Acts, ch. 95, § 1. A violation of any of the 2003 prohibitions was a Class
    A misdemeanor. Id.

            In 2004, the Tennessee General Assembly repealed SORMA and replaced
    it with the Act, which continues, in amended form, today. 2004 Tenn. Pub. Laws,
    ch. 921. The Act continued the State’s registration system, albeit with some
    changes. Carrying on a distinction first introduced to SORMA in 2000, the Act
    classifies registrants as either “sexual offenders” or “violent sexual offenders,”
    depending on the offense of which that registrant was convicted. Individuals
    classified as sexual offenders include those convicted of sexual battery, statutory
    rape, aggravated prostitution, sexual exploitation of a minor, incest, indecent

                                             6

Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 6 of 87 PageID #: 2399
    exposure (upon the third such conviction), and false imprisonment of a minor who
    was not the offender’s own child—an offense that, in and of itself, contains no
    expressly sexual element, see Tenn. Code Ann. § 39-13-302 (“A person commits
    the offense of false imprisonment who knowingly removes or confines another
    unlawfully so as to interfere substantially with the other’s liberty.”). Id. § 1(16).
    Also included as sexual offenders are any offenders convicted of attempt,
    solicitation, conspiracy, criminal responsibility, facilitation, or being an accessory
    after the fact with regard to any of the qualifying offenses. Id. Individuals classified
    as violent sexual offenders include those convicted of rape, aggravated rape, rape
    of a child, aggravated sexual battery, aggravated or especially aggravated sexual
    exploitation of a minor, aggravated or especially aggravated kidnapping of a minor
    other than the offender’s own child, sexual battery by an authority figure,
    solicitation of a minor, and attempt, solicitation, or conspiracy with regard to any
    of the aforementioned qualifying offenses. Id. § 1(24).

            Under the Act, sexual offenders must verify their registration information
    on an annual basis, and violent sexual offenders must do so quarterly. Tenn. Code
    Ann. § 40-39-204(b)–(c). In contrast to SORMA’s system of TBI-propagated
    forms, the Act requires offenders to register and report in person to a designated
    law enforcement agency. Tenn. Code Ann. §§ 40-39-203(a), 40-39-204(b). Reports
    based on certain triggering events, such as a change of residence or employment,
    must be made within forty-eight hours. Tenn. Code Ann. § 40-39-203(a)(3)–(6).
    The Act increased the amount of information required to be reported, Tenn. Code
    Ann. § 40-39-203(h), and offenders are required to pay administrative fees related
    to their ongoing inclusion in the registry, Tenn. Code Ann. § 40-39-204(b)(1) and
    (c). Some offenders remain eligible for removal from the registry after ten years,
    but the authority to make an initial removal decision has been vested in the TBI,
    with a right to appeal to a chancery court. Tenn. Code Ann. § 40-39-207(b), (g). A
    violation of the Act’s requirements is now a felony, as opposed to a misdemeanor
    under SORMA. Tenn. Code Ann. § 40-39-208(b).

             Like SORMA, the Act has been repeatedly revised to increase its
    restrictions and requirements and to make more information about registered
    offenders publicly available. See 2005 Tenn. Pub. Acts, ch. 316, § 1 (adding to
    events and information that must be reported and increasing administrative fees);
    2006 Tenn. Pub. Acts, ch. 890, § 20 (forbidding registrants whose victims were
    minors from living, obtaining sexual offender treatment, or working within 1,000
    feet of a school, day care center, public park, playground, recreation center, or
    public athletic field available for use by the general public); 2007 Tenn. Pub. Acts,
    ch. 126, § 1 (adding to events triggering a 48-hour reporting obligation); 2007 Tenn.
    Pub. Acts, ch. 531, § 1 (making public all registrants' information, regardless of
    date of offense); 2008 Tenn. Pub. Acts, ch. 979, § 1 (adding information required
    to be reported and making information, including registrant e-mail addresses,
    available to qualifying businesses); 2008 Tenn. Pub. Acts, ch. 1164, § 13
    (restricting employment permitted to registrants whose victims were minors and
    forbidding said registrants from wearing certain costumes—such as clowns or

                                               7

Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 7 of 87 PageID #: 2400
        fictional characters—in the presence of minors); 2009 Tenn. Pub. Acts, ch. 597, §
        1 (forbidding all registrants, regardless of age of victim, from the premises of
        school, day care center, public park, playground, recreation center, or public
        athletic field available for use by the general public if they have reason to believe
        children are present, or from standing or sitting idly within 1,000 feet of such
        locations unless the registrant is responsible for a child or a “specific or legitimate
        reason” for their presence); 2010 Tenn. Pub. Acts, ch. 1138, §§ 7, 13 (increasing
        information required to be reported and requiring registrants to maintain and carry
        photo identification); 2010 Tenn. Pub. Acts, ch. 1145, § 1 (forbidding more than
        two registrants from living in the same residence); 2011 Tenn. Pub. Acts, ch. 266,
        § 1 (imposing reporting restrictions related to international travel); 2011 Tenn. Pub.
        Acts, ch. 287, § 1 (permitting public library directors to ban registrants from library
        premises); 2014 Tenn. Pub. Acts, ch. 992, § 1 (prohibiting registrants, regardless
        of age of victim, from living or working within 1,000 feet of a school, day care
        center, public park, playground, recreation center, or public athletic field available
        for use by the general public); 2014 Tenn. Pub. Acts, ch. 751, § 1 (authorizing local
        governments to establish community notification systems designed to notify
        residents, schools, and child care facilities when a registrant lives within a certain
        distance); 2014 Tenn. Pub. Acts, ch. 770, §§ 1, 2 (imposing lifetime registration
        requirement on all offenders whose victims were twelve or younger); 2015 Tenn.
        Pub. Acts, ch. 516, § 1 (increasing information required to be reported and
        prohibiting registrants being alone with a minor in a “private area”).
(Doc. No. 37 at 2-7).

        D. The Effect of the Act’s Adoption and Amendment on Plaintiffs

        When Doe #1 pled guilty or nolo contendere, there was no sex offender registry (“SOR”).

(Doc. No. 1 at ¶ 22). When Doe #2 pled guilty (or perhaps nolo contendere), the law in effect at

the time (SORMA) required him to register, but it did not restrict his liberty. (Case 3:17-cv-00264,

Doc. No. 1 at ¶ 21). As discussed above, SORMA (Tennessee’s first law regarding SOR) was

signed into law in 1994. SORMA kept private individuals’ listings on the registry (including both

Plaintiffs’ listings) and contained an avenue to remove an individual from the registry after the

passage of a period of time. By contrast, the current Act (SORA)—which undisputedly applies to

both Plaintiffs—undisputedly requires Plaintiffs to comply with its terms for life. (Doc. No. 92 at

¶ 5).




                                                  8

  Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 8 of 87 PageID #: 2401
               a. Effect on Doe #1

       In 2004, when the Legislature replaced SORMA with the currently effective SORA, Doe

#1 became classified publicly (through an online database) as a “violent sexual offender.” (Doc.

No. 1 at ¶ 24); see also 2004 Pub. Acts ch. 921.

       In 2011, Doe #1 was living in one-half of a duplex he owned, while his son’s family

(including minor grandchildren) lived in the other half of the duplex. (Id. at ¶ 28). Doe #1 was

forced to move out of his home with forty-five minutes notice because officers from the Metro

Nashville Police Department (“MNPD”) and the District Attorney General for Davidson County

(the “DA”) told him that the arrangement was not acceptable under SORA. (Id.). Doe #1 was

eventually successful in getting a declaratory judgment stating that he had a right to live in the

duplex while his minor children (his grandchildren) lived on the other side of the duplex. (Doc.

No. 1-1).

       In 2016, Doe #1 was arrested and prosecuted for failing to report and pay the annual

administrative fee required by SORA. (Doc. No. 1at ¶ 34). The office for reporting is open four

days a week, although it is regularly closed without warning. (Id. at ¶ 35). Doe #1 must report each

year in March, June, September, and December, and in March he must pay the annual fee required

under SORA. (Id.). Doe #1 attempted to pay his annual fee for 2016 (due in March 2016) in

December 2015 when he reported under SORA, but he was told that he could not pay it early. (Id.

at ¶ 36). He then attempted to pay it on Thursday, March 31, 2016, and Friday, April 1, 2016,

during the hours the office was supposed to be open, but both times the office was closed. (Id. at

¶¶ 37, 38).

       Doe #1 also claims that he has had difficulty parenting his children due to SORA. Doe #1

regularly attended his children’s sporting events and dropped off and picked up his children from



                                                   9

  Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 9 of 87 PageID #: 2402
school prior to SORA’s enactment. (Doc. No. 93 at 4). Now, Doe #1 must request permission to

attend parent-teacher conferences and to pick up/drop off his (one remaining minor) child. (Doc.

No. 94 at ¶ 16). Doe #1 refrains from picking up or dropping off at school because he fears that

notifying the school staff would have negative consequences for his child.9 (Doc. No. 93 at 4-5).

Doe #1 was denied permission to attend a son’s baseball game. (Id. at 5). Doe #1 was also not

allowed to attend his youngest son’s elementary school graduation. (Doc. No. 94 at ¶ 17). Doe #1

was advised by counsel not to request permission to attend another son’s high school graduation.

(Id. at ¶ 18). Doe #1 has generally not sought permission to attend his children’s sporting events.

(Id. at ¶ 19). Doe #1’s minor son suffered a stroke and needs to swim twice a week, a need which

his mother does not have enough time to help with. (Id. at ¶ 20). Doe #1 cannot swim with his son

at public swimming pools, and he is uncertain whether he could go to a private swimming club.

(Doc. No. 93 at 5). Doe #1 bought a remote-control airplane for his son, but he is unable to go to

the park with him to fly it. (Id.). Doe #1 has a number of grandchildren that he sees variably, and

although he has indicated he believes that he would see them more if he was not a registered sex

offender, Doe #1 has not pointed to any reason for his belief other than his feeling about the matter.

(Id. at ¶ 26).




9
    Doe #1 testified that:

          Everyone one of those ladies out in the front of the counter, just trying to get
          through to the principal is a bit of a problem. And you’ve got to tell whoever you’re
          talking to what it’s about. So it would be just a huge red flag to say, “I’m a sex
          offender and I want to bring my child to school.” Not that they wouldn’t necessarily
          allow it anyway, I don’t know. But either way, I wouldn’t want to do that.

(Doc. No. 93 at 5). The Court perceives that Doe #1 is somewhat inconsistent, in that at times he
suggests one or more of his children’s schools knew of his status (and deny him permission as a
result) and at other times he asserts the importance of keeping such schools from ever knowing his
status.
                                                   10

    Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 10 of 87 PageID #: 2403
         Doe #1 claims that SORA has negatively impacted his work. Doe #1 owns a business in

Honduras that he does not manage in person because of difficulties traveling due to his registry

status. (Doc. No. 93 at 3). Doe #1 has requested help interpreting SORA from an MNPD detective

to determine whether he is eligible for exemption from the reporting requirement, but he has not

received assistance in interpreting the statute or determining whether he falls within the frequent-

travel-for-work exception. (Id. at 7). Doe #1 has a contract to deliver topsoil to a school system,

but he does not make the deliveries himself for fear of violating SORA’s geographic restrictions.

(Id. at 3). Doe #1 has “opponents in business disputes” that “often mention” his registry status.

(Id.).

         Doe #1 refrains from the Internet or computers because he is worried about violating

SORA. (Doc. No. 1 at ¶¶ 27, 28, 30, 31, 32, 33). Doe #1 is also concerned that the government

will monitor his Internet use. (Doc. No. 93 at 6).

         Doe #1 is concerned “every minute of every day” that he might be within 1,000 feet of a

prohibited area. (Id. at 7). Doe #1 sometimes takes walks for exercise, and his route takes him near

a school. (Id.). Doe #1 is concerned that if he is stopped in one of these areas, an officer might not

accept his walk as a “legitimate” reason to be there. (Id.). An MNPD detective has stated in a

deposition10 that patrol officers would likely arrest a registrant found within 1,000 feet of a

prohibited area who refused to respond to an officer’s questions, which has heightened Doe #1’s

fear. (Id. at 8).

                    b. Effect on Doe #2



10
   Officer Maria Sexton gave a deposition in this case, and she also previously gave a deposition
five years ago in connection with the investigation regarding Doe #1’s housing dispute. Her
comments during this earlier deposition apparently prompted Doe #1’s concerns. (Doc. No. 98-1
at 51). Officer Sexton was also asked, in her deposition in this case, about her comment in her
earlier deposition. (Doc. No. 97-1 at 10-14).
                                                 11

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 11 of 87 PageID #: 2404
       Doe #2 was arrested because he went to his child’s school events without notifying the

school of his registrant status. (Doc. No. 93 at 5). He was arrested while his child was in school

and was not released before school let out for the day, and so the Department of Children’s Services

took temporary custody of his child. (Id.). Doe #2 attended parent-teacher conferences at his

daughter’s school when she lived in Nashville, but his daughter now attends school in Kentucky.

(Doc. No. 95 at ¶¶ 9, 11). Doe #2 additionally states that he cannot go to the park with his daughter

or let his daughter have friends over to visit, and that he lost his family YMCA membership. (Doc.

No. 93 at 5).

       Doe #2 does use the Internet, but he is concerned that he must report all of his account

information to the government and that the government might use this information. (Doc. No. 93

at 6). Doe #2 uses the Internet for work, research, and reading the news. (Doc. No. 95 at ¶ 17). He

has two personal email accounts and banks online. (Id. at ¶¶ 18, 19). Doe #2 used Facebook to

participate in professional groups, but Facebook cancelled his account due to his registry status.

(Doc. No. 93 at 3).

       Doe #2 states that he lost his prior job after an ex-employee revealed his registry status,

and his ex-wife revealed his status to another employer in an attempt to have him fired. (Id.). Now

self-employed, Doe #2 lost a client when that client learned of his registry status, costing him about

25% of his revenue, and the client also told Doe #2’s referral sources about his status, and he

subsequently lost the referral source as well. (Id. at 3-4). Because of losing business, which he

attributes to his status on the SOR, Doe #2 is facing bankruptcy and the loss of his home. (Id. at

4).

       When SORA’s geographic restrictions were enacted, Doe #2’s probation officer demanded

that he move out of his home because it was near a prohibited area, and Doe #2 had to file a lawsuit



                                                 12

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 12 of 87 PageID #: 2405
to stay in his home. (Id. at 4). Due to his financial difficulties, Doe #2 needs to move out of his

house. (Id.). A friend offered Doe #2 a place to stay, but Doe #2 was unable to accept the offer

because the house was too close to a prohibited area. (Id.). Doe #2 had to consult with an attorney

to determine the distance of the home from the prohibited area. (Id.). An MNPD detective testified

at her deposition11 that she will not “pre-approve” an address as being far enough away from an

exclusionary zone. (Id. at 8). MNPD and TBI do not provide maps to show prohibited areas in the

County, and detectives use a range finder to determine whether a home is in a prohibited area.

(Id.).

         E. Procedural History

         On November 9, 2017, this Court granted in part and denied in part Defendants’ motions

to dismiss, dismissing Counts II, III, VI, and VII of the Complaints. (Doc. No. 38).12 The Court

also dismissed in part Counts VIII and IX, which raise due process challenges to SORA’s

Exclusionary Zones; specifically, those counts were dismissed to the extent that they challenge

Tennessee’s restrictions on where Plaintiffs may obtain treatment.13 (Id.). The Court denied




11
  Officer Sexton made this statement in her deposition taken in relation to this case, not in her
earlier deposition related to Doe #1’s prior housing dispute. (Doc. No. 97-1 at 57).
12
  Count II pleads that SORA violates Doe #1’s fundamental right to travel under the Due Process
Clause, U.S. Const. Amend. 14, § 1 (Doc. No. 1 at ¶¶ 144–47); Count III pleads that SORA violates
Doe #1’s fundamental right to “engage in the common occupations of life” under the Due Process
Clause (Id. at ¶¶ 148–52); Count VI pleads that the SORA’s retroactive application deprives Doe
#1 of due process (Id. at ¶¶ 160–62); and Count VII pleads that the imposition of SORA amounts,
effectively, to a repudiation of his original plea bargain in violation of due process (Id. at ¶¶ 163–
5).
13
  Count VIII pleads that SORA, and in particular the Exclusion Zone regime, violates due process
by imposing criminal liability on wholly passive conduct without appropriately apprising of the
duty to comply (Id. at ¶¶ 166–67); Count IX pleads that SORA violates due process by imposing
restrictions that are unconstitutionally vague and/or render compliance impossible (Id. at ¶¶ 168–
73).
                                                 13

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 13 of 87 PageID #: 2406
Defendants’ motions to dismiss with respect to Count I, which alleges that SORA’s retroactive

application to Plaintiffs violates the Ex Post Facto Clause of the United States Constitution.

       In light of the Court’s November 9 Order, the following counts remain pending against

Defendants based on their enforcement of SORA: (1) violation of the Ex Post Facto Clause (Count

I); (2) violation of the right under the Due Process Clause to educate and bring up one’s children

(Count IV); (3) violation of the right to freedom of speech (Count V); (4) violation of the Due

Process Clause via the potential for imposition of criminal liability upon a registrant for violation

of certain SORA requirements irrespective of the registrant’s actual knowledge of such

requirements (Count VIII); and (5) violation of the Due Process Clause via SORA’s prescription

of vague requirements or prohibitions, with which compliance is impossible (Count IX). Plaintiffs

seek declaratory and injunctive relief.

       On February 22, 2019, Plaintiffs moved for partial summary judgment on Count I of their

respective complaints (Doc. No. 66), and Defendants moved for summary judgment separately as

to Doe #1 and Doe #2 on Counts I, IV, V, VIII, and IX (all the Counts that remain pending after

the November 9 Order). (Doc. Nos. 73, 79). The parties have filed corresponding responses and

replies as appropriate.

                                      LEGAL STANDARD
       Summary judgment is appropriate where there is no genuine issue as to any material fact

and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). “By its very terms,

this standard provides that the mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the requirement is

that there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

247-48 (1986). In other words, even if genuine, a factual dispute that is irrelevant or unnecessary

under applicable law is of no value in defeating a motion for summary judgment. See id. at 248.

                                                 14

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 14 of 87 PageID #: 2407
On the other hand, “summary judgment will not lie if the dispute about a material fact is

‘genuine[.]’” Id.

        A fact is “material” within the meaning of Rule 56(c) “if its proof or disproof might affect

the outcome of the suit under the governing substantive law.” Anderson, 477 U.S. at 248. A

genuine dispute of material fact exists if the evidence is such that a reasonable jury could return a

verdict for the non-moving party. Harris v. Klare, 902 F.3d 630, 634-35 (6th Cir. 2018).

        The party bringing the summary judgment motion has the initial burden of identifying

portions of the record that demonstrate the absence of a genuine dispute over material facts.

Pittman v. Experian Information Solutions, Inc., 901 F.3d 619, 627-28 (6th Cir. 2018). If the

summary judgment movant meets that burden, then in response the non-moving party must set

forth specific facts showing that there is a genuine issue for trial. Id. at 628.

        A party asserting that a fact cannot be or genuinely is disputed—i.e., a party seeking

summary judgment and a party opposing summary judgment, respectively—must support the

assertion by citing to materials in the record, including, but not limited to, depositions, documents,

affidavits or declarations. Fed. R. Civ. P. 56(c)(1)(A). In reviewing a motion for summary

judgment, this court must view the evidence in the light most favorable to the non-moving party.

Tlapanco v. Elges, 969 F.3d 638, 647 (6th Cir. 2020) (quoting Anderson, 477 U.S. at 248).

Likewise, the court should view the facts and draw all reasonable inferences in favor of the non-

moving party. Pittman, 901 F.3d at 628. Credibility judgments and weighing of evidence are

improper. Hostettler v. College of Wooster, 895 F.3d 844, 852 (6th Cir. 2018). As noted above,

where there is a genuine dispute as to any material fact, summary judgment is not appropriate. Id.

The court determines whether sufficient evidence has been presented to make the issue of fact a

proper jury question. Id. The mere existence of a scintilla of evidence in support of the non-moving



                                                  15

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 15 of 87 PageID #: 2408
party’s position will be insufficient to survive summary judgment; rather, there must be evidence

upon which the jury could reasonably find for the non-moving party. Rodgers v. Banks, 344 F.3d

587, 595 (6th Cir. 2003).

        On a motion for summary judgment, a party may object that the supporting materials

specified by its opponent “cannot be presented in a form that would be admissible in evidence.”

Fed. R. Civ. P. 56(c)(2). Upon such an objection, the proponent of the supporting material must

show that the material is admissible as presented or explain how it could be presented in a form

that would be admissible. Thomas v. Haslam, 303 F. Supp. 3d 585, 624 (M.D. Tenn. 2018);

Mangum v. Repp, 2017 WL 57792 at **5 (6th Cir. Jan. 5, 2017) (citing Fed. R. Civ. P. 56(c)

advisory committee’s note to 2010 amendment).

                                         DISCUSSION

   I.      Count I – Whether SORA Violates the Constitutional Prohibition Against Ex
           Post Facto Laws

        The parties have filed cross-motions for summary judgment as to Count I of Plaintiffs’

Complaints, which allege that the retroactive application of SORA violates the Ex Post Facto

Clause of the U.S. Constitution, Art. I, § 10, cl. 1. In their Partial Summary Judgment Motion,

Plaintiffs request that the Court (1) declare that SORA is punitive in effect and therefore its

retroactive application violates the Ex Post Facto Clause, and (2) permanently enjoin its

enforcement against Plaintiffs. (Doc. No. 66). Plaintiffs argue that there is no genuine dispute of

material fact and that because Plaintiffs’ offenses occurred before SORA’s enactment and SORA

has the same or similar elements as MSORA (which was found unconstitutional in Snyder I), the

Court should grant summary judgment in their favor. (Doc. No. 67 at 7). In their Motions for

Summary Judgment, Defendants argue that there is no genuine dispute of material fact and that




                                                16

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 16 of 87 PageID #: 2409
they are entitled to judgment as a matter of law because there are no violations of the Ex Post Facto

Clause inasmuch as (according to Defendants) the law is not punitive. (Doc. No. 74 at 6-10).

           a. Relevant Precedent and Authority

       Statutes similar to SORA have previously been evaluated by both the Supreme Court and

courts in the Sixth Circuit. In fact, two district courts in the Sixth Circuit have specifically

addressed the constitutionality of SORA in particular under the Ex Post Facto Clause. In their

respective briefing, Plaintiffs and Defendants each rely heavily on certain cases repeatedly.

Therefore, the Court will provide a brief background of the relevant law in this regard before

turning to the merits of the motions.

       In Smith v. Doe, 538 U.S. 84 (2003), the Supreme Court upheld the retroactive application

of Alaska’s sex-offender registration law. The law required sex offenders residing in Alaska to

submit annual or quarterly registration and to update the state when they did things such as move,

grow a beard, change their hair color, or get a new car. 538 U.S. at 90-91. Alaska maintained a

central registry of sex offenders and their information. While some information was kept

confidential, the state published on the Internet the offender’s name, aliases, address, photograph,

physical description, license and identification numbers of motor vehicles, place of employment,

date of birth, crime, date and place of conviction, length and conditions of sentence, and a

statement as to whether the offender was in compliance with the act’s requirements or could not

be located. Id. Applying the intents-effect test outlined in more detail below, the Supreme Court

concluded that the Alaska law was civil, not criminal, and therefore did not violate the Ex Post

Facto Clause. Id. at 96.

       The Sixth Circuit likewise has previously upheld Tennessee’s sex offender registry laws

against challenges similar to those Plaintiffs bring here in two cases. In Cutshall v. Sundquist, 193

F.3d 466 (6th Cir. 1999), the Sixth Circuit upheld as constitutional the retroactive application of
                                                 17

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 17 of 87 PageID #: 2410
an earlier Tennessee sex offender registration law (SORMA), which has since been replaced with

SORA as discussed above. As further discussed above, SORMA required sex offenders to register

with law enforcement agencies and allowed law enforcement officials to release registry

information when necessary to protect the public, but the information was not publicly available

as it is under SORA. The Sixth Circuit examined the effects of the law and held that that SORMA

was not punitive. Id. at 483. In so finding, the Sixth Circuit noted that “[the registrant] need only

notify the TBI where he lives, where he works, and other basic data. He is free to live where he

chooses, come and go as he pleases, and seek any employment he wishes.” Id. at 474.

       In Doe v. Bredesen, 507 F.3d 998, 1003-07 (6th Cir. 2007), the Sixth Circuit also rejected

a constitutional challenge to SORA (which has since been amended many times, as discussed

above) and to the 2004 Tennessee Serious and Violent Sex Offender Monitoring Pilot Project Act

(“Pilot Project Act”), which is not at issue in this case. In Bredesen, the plaintiff challenged on ex

post fact grounds both SORA (in its then-current form) and the Pilot Project Act, especially a

provision of the Pilot Project Act authorizing the TBI to require certain offenders to wear a global

positioning system (“GPS”) monitor at all times. 507 F.3d at 1000. The court found that the

legislature intended to implement a civil regulatory scheme (instead of a punitive measure) with

both SORA and the Pilot Project Act, and that the punitive effect did not outweigh this intent so

as to make the law punitive. Id. at 1005. The court also found that protecting the public from sex

offenders’ recidivism was a rational connection to a nonpunitive purpose and that SORA was not

excessive in achieving that purpose. Id. at 1006.

       As this Court has already recognized in a previous opinion, however, consideration of

Cutshall and Bredesen does not conclude the Court’s inquiry when analyzing Ex Post Facto Clause

challenges to SORA, for three reasons:



                                                 18

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 18 of 87 PageID #: 2411
       [F]irst, Tennessee’s scheme has been amended in meaningful respects since those
       cases were decided, . . . ; second, the Sixth Circuit’s decision in last year’s Doe v.
       Snyder, 834 F.3d 696, has clarified the appropriate analysis for such claims to a
       degree that, though not strictly overruling Cutshall and Bredesen, significantly
       undermines those cases’ applicability to a challenge raised today; and third, the
       constitutionality of the ex post facto application of the Act hinges on questions of
       fact on which Plaintiffs are entitled to present evidence reflecting currently
       available evidence and current conditions.
(Doc. No. 37 at 40-41); see also Reid v. Lee, No. 3:20-CV-00050, 2020 WL 4501457, at *16-17

(M.D. Tenn. Aug. 5, 2020) (discussing with approval this Court’s previous holding, collecting

cases holding similarly, and applying Snyder I); Jordan v. William, No. 3:19-CV-00907, 2020 WL

4676477, at *18 (M.D. Tenn. Aug. 12, 2020) (same).

       Indeed, the Sixth Circuit’s decision in Snyder I has reshaped how district courts in this

Circuit analyze challenges to sex offender registration laws under the Ex Post Facto Clause. In

their Partial Summary Judgment Motion, Plaintiffs rely heavily on the ruling in Snyder I, arguing

essentially that SORA is substantially identical to the Michigan law at issue in Snyder I and is in

violation of the Ex Post Facto Clause. In Snyder I, the Sixth Circuit held that Michigan’s Sex

Offenders Registration Act (“MSORA”) imposed punishment and that therefore the retroactive

application of MSORA’s 2006 and 2011 amendments was unconstitutional as violative of the Ex

Post Facto Clause. Does #1-5 v. Snyder, 834 F.3d 696, 699 (6th Cir. 2016) (“Snyder I”). The court

in Snyder I took issue with three parts of the statute, which cumulatively made the statute

unconstitutional under the Ex Post Facto Clause: 1) the prescription of restricted zones where

plaintiffs could not loiter, live, or work, 2) the public classifications to which plaintiffs were

subject, and 3) the reporting obligations under MSORA. Id. at 705. The court found that the

legislature did not intend the law to be punitive; nevertheless, considering several “guideposts,”

the court determined that the actual effects of the statute were punitive. Id. at 701.




                                                 19

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 19 of 87 PageID #: 2412
       Notably, however, the court was not entirely clear as to whether it was adjudicating a facial

or as-applied challenge. And subsequent to Snyder I, there has been confusion in the lower courts

regarding whether Snyder I addressed a facial or as-applied challenge. As the instant case presents

similar confusion regarding the nature of Snyder I’s challenge (and, indeed, the scope of the

challenges Plaintiffs themselves bring), the Court pauses to review case law which hints at what

type of challenge Snyder I ruled on.

       A few days after the Sixth Circuit issued its decision in Snyder I, a group of Michigan

residents filed a class action complaint challenging the constitutionality of MSORA on largely the

same grounds raised by the individual plaintiffs in Snyder I. See Doe v. Snyder, 449 F. Supp. 3d

719, 725 (E.D. Mich. 2020) (“Snyder II”). The court in Snyder II entered a stipulated order

certifying the class under Fed. R. Civ. P. 23(b). Id. In July 2018, the plaintiffs moved for partial

summary judgment on behalf of the ex post facto subclasses.14 Id. The plaintiffs argued that despite

the Sixth Circuit’s decision in Snyder I, the Michigan legislature had neither amended MSORA to

bring it into compliance with Snyder I nor had the state stopped enforcing its provisions. While

the plaintiffs’ motion was pending, the court granted the parties’ multiple requests to extend the



14
  The case constituted a certified class which contained a primary class and two subclasses. The
primary class contained all offenders who currently were or who would be subject to MSORA in
the future. The primary class sought relief on vagueness, strict liability, and first amendment
grounds. The two subclasses were both based on ex post facto claims, and were defined as follows:

       (1) The “pre-2006 ex post facto subclass” [was] defined as members of the primary
       class who committed their offense or offenses requiring registration before January
       1, 2006, and who have committed no registrable offense since.

       (2) The “2006-2011 ex post facto subclass” [was] defined as members of the
       primary class who committed their offense or offenses requiring registration on or
       after January 1, 2006, but before April 12, 2011, and who have committed no
       registrable offense since.

Snyder II, 449 F. Supp. 3d at 725-26.
                                                20

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 20 of 87 PageID #: 2413
briefing schedule in order to allow them to engage in legislative negotiations. (ECF Nos. 41, 44,

45, 47, 51, 54). In May 2019, the court entered a stipulated order granting declaratory relief in

favor of the plaintiffs, holding that the 2006 and 2011 amendments were unconstitutional as

applied to the ex post facto subclasses. (ECF No. 55). Because of the parties’ stipulation, neither

the Sixth Circuit nor any Michigan court has made a judicial determination as to whether Snyder

I was an as-applied challenge or a facial challenge to MSORA. Notably, in a later case, the Sixth

Circuit seemed to imply that the holding in Snyder I applied to the statute on its face, but it was

not required to answer that question, in light of another stipulated order. The court commented:

       The stipulated order—regarding plaintiff, the Michigan defendants, and Michigan’s
       Sex Offender Registration Act (SORA)—was based on our decision in [Snyder I].
       In that case, we determined that SORA was an unconstitutional ex post facto law
       because it was retroactive, and its stringent restrictions (such as severe limits on
       where sex offenders were allowed to live and work) constituted punishment. Given
       our decision in[Snyder I], and plaintiff and the Michigan defendants’ “wish to avoid
       further litigation and expense,” they “consent[ed] to entry of th[e] [stipulated]
       order.”

Willman v. Attorney Gen. of United States, 972 F.3d 819, 822 n. 1 (6th Cir. 2020) (internal citation

omitted).15

       The Tennessee Act in its current form was tested for the first time on ex post fact grounds

in Doe v. Rausch, 382 F. Supp. 3d 783 (E.D. Tenn. 2019) (“Rausch I”) and for the second time in

Doe v. Rausch, 461 F. Supp. 3d 747 (E.D. Tenn. 2020) (“Rausch II”).16




15
   Though the Sixth Circuit and lower courts in Michigan have not specifically held whether Snyder
I was an as-applied or facial challenge, at least one district court in Tennessee has described Snyder
I as being “as applied to a select group of plaintiffs.” Doe v. Rausch, 461 F. Supp. 3d 747, 759
(E.D. Tenn. 2020).
16
  Though the Court finds these cases instructive, the parties do not rely on them; indeed, they
could not have done so, inasmuch as the opinions were published after the filing of briefing on the
various dispositive motions in this case.
                                                 21

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 21 of 87 PageID #: 2414
       In Rausch I, the court considered the constitutionality of the retroactive application of

SORA’s 2014 amendment—requiring plaintiff to comply with all of SORA’s provisions for life—

under the Ex Post Facto Clause. 382 F. Supp. 3d at 789. Over the defendant’s arguments to the

contrary, the court found Snyder I to be “binding precedent from the Sixth Circuit.” Id. at 795.

The court granted plaintiff’s motion for summary judgment in part, holding that the effect of

lifetime compliance was punitive as related to the plaintiff; in so doing, the Court emphasized that

it ruled only on an as-applied basis. Id. at 799-800.

       In a similar opinion in Rausch II, the court again considered the constitutionality of the

retroactive application of SORA’s 2014 amendment. 461 F. Supp. 3d at 753-54. Deeming Snyder

I as binding precedent prescribing the analysis the district court must apply (and describing Snyder

I as an as-applied challenge), the court granted the plaintiff’s motion for summary judgment,

holding that the effect of lifetime compliance with SORA was punitive as it related to the plaintiff.

Id. at 759-61, 779 (“Snyder [I] is binding precedent upon this Court.”). In enjoining SORA, the

court noted that because plaintiff’s claim was “as-applied,” the court’s finding was limited to the

plaintiff and SORA may continue to be enforced in circumstances where it is constitutional. Id. at

761-62.

       Defendants rely heavily on the out-of-circuit case of Shaw v. Patton, 823 F.3d 556, 568-69

(10th Cir. 2016), in support of their Motion for Summary Judgment. The court there rejected an

ex post facto challenge to Oklahoma’s Sex Offender Registration Act. In particular, Defendants

point to the court’s finding in Shaw that the Oklahoma act’s prohibition on offenders residing in

certain areas was not punitive, because it did not “expel the offender from a socio-political

community or prohibit an offender’s presence in its entirety.” (Doc. No. 74 at 9).




                                                 22

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 22 of 87 PageID #: 2415
           b. The Scope of Plaintiffs’ Ex Post Facto Challenge

       In order to rule on the parties’ motions, the Court must define the nature of Plaintiffs’ ex

post facto challenge. A statute may be unconstitutional either “on its face” or “as applied” to a

particular set of circumstances. Women’s Med. Prof’l Corp. v. Voinovich, 130 F.3d 187, 193 (6th

Cir. 1997). The scope of a challenge varies depending on which kind of challenge it is. “In an as-

applied challenge, the plaintiff contends that application of the statute in the particular context in

which he has acted, or in which he proposes to act, would be unconstitutional.” Id. (quoting Ada

v. Guam Soc’y of Obstetricians and Gynecologists, 506 U.S. 1011, 1012 (1992) (Scalia, J.,

dissenting), denying cert. to 962 F.2d 1366 (9th Cir. 1992)). When a plaintiff succeeds in an as-

applied challenge, the law may not be applied to the plaintiff, but may continue to be enforced “in

circumstances where it is constitutional.” Rausch II, 461 F. Supp. 3d at 769.

       By contrast, a plaintiff that challenges a law “on its face” attempts “to invalidate the law in

each of its applications, to take the law off the books completely.” Green Party of Tennessee v.

Hargett, 791 F.3d 684, 691 (6th Cir. 2015) (quoting Speet v. Schuette, 726 F.3d 867, 871 (6th Cir.

2013)). “‘The fact that [an Act] might operate unconstitutionally under some conceivable set of

circumstances is insufficient to render it wholly invalid [.]’” Women’s Medical Professional Corp.

v. Voinovich, 130 F.3d 187, 193 (6th Cir.1997) (quoting United States v. Salerno, 481 U.S. 739,

745 (1987)). To succeed on a typical facial challenge, “a plaintiff must establish ‘that no set of

circumstances exists under which [the statute] would be valid.’” Speet, 726 F.3d at 872 (quoting

United States v. Stevens, 559 U.S. 460, 472 (2010)). This is an “exceptional remedy.” Id. (quoting

Carey v. Wolnitzek, 614 F.3d 189, 201 (6th Cir. 2010)).




                                                 23

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 23 of 87 PageID #: 2416
       In their Complaints, Plaintiffs do not specify whether (at least in their view) their ex post

facto challenge is facial or as-applied to Plaintiffs.17 Plaintiffs allege merely that the “retroactive

application of SORA violates the Ex Post Facto Clause of the U.S. Constitution, Art. I, § 10, cl. 1,

because it makes more burdensome the punishment imposed for offenses committed prior to its

enactment.” (Doc. No. 1 ¶ 143). But Plaintiffs plead facts under a heading that seems to

contemplate an as-applied challenge: “Factual Allegations: Impact of the Act on the Plaintiffs.”

(Id. at 26) (emphasis added). Plaintiffs also request inter alia a permanent injunction restraining

Defendants from retroactively enforcing the Act against Does #1 and #2. (Doc. No. 1 at 54) (using

language in the “Request for Relief” section such as “from retroactively enforcing the Act against

Doe,” “restraining the defendants from enforcing against Doe,” and “restraining defendants from

retroactively extending Doe’s registration period”). Finally, in their memorandum in support of

their Partial Summary Judgment Motion, Plaintiffs request the Court “declar[e] that SORA is

punitive in effect and that its retroactive application to Plaintiffs violates the Ex Post Facto Clause

of the U.S. Constitution and (2) permanently enjoin[] its enforcement against Plaintiffs.” (Doc.

No. 67 at 1-2). Accordingly, Defendants reasonably interpret Plaintiffs’ ex post facto claim to be

an as-applied challenge. (Doc. No. 91 at 2 (“Here, Plaintiffs assert that the law has an

unconstitutional punitive effect as applied to them.”)); Doc. No. 74 (same).

       However, Plaintiffs assert (for the first time in their opposition to Defendants’ Motions)

that their challenge is not strictly as-applied but rather “attack[s] every retroactive application of

[the Act].” (Doc. No. 93 at 11). In support of this, Plaintiffs cite the Sixth Circuit’s decision in

Green Party of Tennessee v. Hargett, 791 F.3d 684 (6th Cir. 2015), acknowledging that “a claim



17
  The Court notes that, as will be discussed, the Plaintiffs explicitly allege a facial attack only in
Count V, in which they bring claims for violation of their First Amendment rights. (Doc. No. 1 at
¶ 159).
                                                  24

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 24 of 87 PageID #: 2417
can have characteristics of as-applied and facial challenges: it can challenge more than just the

plaintiff’s particular case without seeking to strike the law in all its applications.” Id. at 692 (citing

John Doe No. 1 v. Reed, 561 U.S. 186, 194 (2010)). Additionally, “the distinction between facial

and as-applied challenges is not so well defined that it has some automatic effect or that it must

always control the pleadings and disposition in every case involving a constitutional challenge.

The distinction is both instructive and necessary, for it goes to the breadth of the remedy employed

by the Court, not what must be pleaded in a complaint.” Citizens United v. Fed. Election Comm’n,

558 U.S. 310, 331 (2010). “[O]nce a case is brought, no general categorical line bars a court from

making broader pronouncements of invalidity in properly ‘as-applied’ cases.” Richard H. Fallon,

Jr., As-Applied and Facial Challenges and Third-Party Standing, 113 Harv. L. Rev. 1321, 1339

(2000) (quoted by Citizens United). In Green Party, the Sixth Circuit elaborated that “[i]n

constitutional challenges reaching beyond the plaintiff’s circumstances [a kind of challenge the

undersigned prefers to call a “qualified facial challenge], the plaintiff must satisfy the ‘standards

for a facial challenge to the extent of that reach.’” 791 F.3d at 692.

        Accordingly, the Court will construe Plaintiffs’ ex post facto claim as asserting not only an

as-applied challenge, but also a facial challenge to the extent that it seems to challenge all

retroactive applications of SORA. Therefore, the Court will consider Plaintiff’s facial challenge to

be a qualified facial challenge. Because the parties have largely conflated their arguments that may

pertain to a facial challenge versus an as-applied challenge, the Court will discuss simultaneously

the implications and merits of both kinds of challenges under the Ex Post Facto Clause.

            c. Whether the Retroactive Application of SORA is Unconstitutional under the
               Ex Post Facto Clause

        In their Partial Summary Judgment Motion, Plaintiffs focus on the combined effect of

SORA’s (1) restrictions on where offenders can live, work, or “stand idly”; (2) classification of

                                                   25

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 25 of 87 PageID #: 2418
offenders as “dangerous/violent” without individualized assessment; and (3) time-consuming and

cumbersome in-person reporting obligations. According to Plaintiffs, the effect is punitive and

therefore SORA’s application to offenders who were convicted before SORA’s existence violates

the Ex Post Facto Clause.18 (Doc. No. 67 at 25). As discussed, Plaintiffs request declaratory relief

and a permanent injunction restraining Defendants from retroactively enforcing SORA against

Plaintiffs. (Id. at 54). As will be discussed, though Plaintiffs seem to envision only the Court

holding the entire Act to be unconstitutional, the Court is under no such “all or nothing” restraint.

See Rausch II, 461 F. Supp. 3d at 768. However, the Court also keeps in mind that “even if each

individual restriction passes muster in isolation, [Plaintiffs’] motion for summary judgment has

attacked the retroactive lifetime imposition of all of [SORA’s] requirements, which have grown

since [SORA’s] enactment. Consequently, the Court must consider the combined, cumulative

lifetime impact of all of [SORA’s] requirements on Plaintiff.” Id.19




18
   Though Plaintiffs have clarified their arguments in their Partial Summary Judgment Motion, the
Court notes that the Complaints were less than clear on whether SORA was being challenged in
its entirety and, if not, on what provisions SORA was being challenged. In the relief section, the
Complaint merely stated “The retroactive application of the Act violates the Ex Post Facto Clause
of the U.S. Constitution, Art. I, § 10, cl. 1, because it makes more burdensome the punishment
imposed for offenses committed prior to its enactment.” (Doc. No. 1).
         The three aspects of SORA challenged by Plaintiffs mirror the three aspects of the
Michigan act held unconstitutional in Snyder I. It appears that, similar to Snyder I, Plaintiffs attack
SORA as unconstitutional in its entirety based on these three aspects of SORA.
19
  The Court discusses the requirement of lifetime compliance throughout this opinion. Plaintiffs’
Complaint and briefing primarily focuses on the effects of the content (rather than the duration)
of the requirements (such as the burdensome nature of the exclusionary zones or the effect of the
labelling requirements in the statute) and does not devote much argument to the fact that
compliance is required for life. However, Plaintiffs do discuss the lifetime compliance in several
places in both their Complaints and briefing, and the Court finds the two topics (the content of the
requirements as well as their timespan) to be relevant to the nature and effects of SORA on
Plaintiffs. The Court will therefore discuss both topics.
                                                  26

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 26 of 87 PageID #: 2419
        Plaintiffs’ Partial Summary Judgment Motion is premised entirely upon the Sixth Circuit’s

decision in Snyder I. Plaintiffs argue that because SORA has the same elements that made MSORA

punitive in effect, as held in Snyder I, the retroactive application of SORA is also unconstitutional

under the Ex Post Facto Clause, as was the retroactive application of the MSORA. (Doc. No. 67

at 13-16). But Defendants argue that the holding of Snyder I is not controlling here, because the

Sixth Circuit found MSORA unconstitutional as it applied to those plaintiffs without opining on

the facial constitutionality of the statute. (Doc. No. 74 at 10; Doc. No. 91 at 1). Plaintiffs reply that

Snyder I involved no as-applied challenge because “the Sixth Circuit examined how the Michigan

registry law affected registrants generally, not specifically” and when the Sixth Circuit did

reference “an individual plaintiff’s circumstances, it [did] so for examples to illustrate the statute’s

general effect.” (Doc. No. 93 at 11). As discussed above, Snyder I and the cases that followed did

not clarify whether Snyder I addressed an as-applied challenge or a facial challenge. Though

speaking broadly in some places of the unconstitutionality of the statute, the Sixth Circuit

concluded its opinion in Snyder I by implying an as-applied holding, stating “[t]he retroactive

application of [the relevant MSORA amendments] to Plaintiffs is unconstitutional, and it must

therefore cease.” 834 F.3d at 706.

        Though neither the Sixth Circuit nor any Michigan district court applying Snyder I has

explicitly defined the nature of the constitutional challenge brought there, other district courts

(including this one in the November 9 order) have found Snyder I to be binding precedent over

opposition (as Defendants argue in this case) from parties. E.g., (Doc. No. 37 at 40-41); Reid, 2020

WL 4501457, at *16-17; Jordan, 2020 WL 4676477, at *18. Regardless, whether Snyder I

involved an as-applied or facial challenge is not dispositive here. Even if the Sixth Circuit had held

that MSORA was facially unconstitutional as applied retroactively, that finding would not



                                                   27

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 27 of 87 PageID #: 2420
automatically apply to SORA. First, the Court notes that, though extremely similar, MSORA and

SORA are not identical. Second, it is well established that “it is the effect, not the form, of the law

that determines whether it is ex post facto.” Weaver v. Graham, 450 U.S. 24, 31 (1981). Though

Snyder I may be helpful to Plaintiffs, Plaintiffs cannot demonstrate that SORA is punitive by

relying exclusively on symmetries between the text of MSORA and the text of SORA.20 Rather,

as this Court has already stated, “[a]pplying Snyder [I] in this case will require the Court to look

at the cumulative effect of all of the Act’s interlocking requirements and examine those

requirements in the context of any historical antecedents—both of which will require a factual

record.” (Doc. No. 37 at 41); see also Snyder I, 834 F.3d at 701 (“We must therefore consider

whether [MSORA’s] actual effects are punitive.”).

       The Constitution provides that “[n]o State shall . . . pass any . . . ex post facto Law.” U.S.

Const. art. I § 10, cl. 1. The Supreme Court has indicated that the Ex Post Facto Clause is “a term

of art with an established meaning at the time of framing” and that the Clause is aimed at criminal

laws, not civil laws. California Dep’t of Corr. v. Morales, 514 U.S. 499, 504 (1995) (quotation

omitted). “Through this prohibition, the Framers sought to assure that legislative Acts give fair

warning of their effect and permit individuals to rely on their meaning until explicitly changed.”

Weaver, 450 U.S. at 28–29.

       Two critical elements must be present for a law to fall within the ex post facto prohibition:

(1) “it must apply to events occurring before its enactment”; and (2) “it must disadvantage the

offender affected by it . . . by altering the definition of criminal conduct or increasing the



20
   In their memorandum in support of their Motion for Partial Summary Judgment, Plaintiffs
included several pages of charts noting the similarities and differences between MSORA and
SORA. (Doc. No. 67 at 13). These similarities include, among other things, the way individuals
are classified and certain reporting requirements. Though these similarities are not irrelevant, such
similarities alone do not merit granting Plaintiffs’ Motion for Partial Summary Judgment.
                                                  28

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 28 of 87 PageID #: 2421
punishment for the crime[.]” Lynce v. Mathis, 519 U.S. 433, 441 (1997) (internal citation and

quotation marks omitted); see also Hill v. Snyder, 900 F.3d 260, 266 (6th Cir. 2018). The

Constitution “does not bar all retroactive lawmaking, but only retroactive punishment.” Snyder I,

834 F.3d at 699. Here, the parties do not dispute that SORA is being enforced retroactively as to

Plaintiffs. Rather, they dispute whether SORA is punitive.

       In order to determine whether a law is punitive, the Court employs a two-part test—known

as the “intent-effect test”—which asks: “(1) Did the legislature intend to impose punishment? And

(2), if not, is the statutory scheme so punitive either in purpose or effect as to negate [the State’s]

intention to deem it civil.” Snyder I, 834 F.3d at 700 (citing Smith v. Doe, 538 U.S. 84, 92 (2003)

(internal quotation marks omitted)). Plaintiffs do not suggest that the Tennessee Legislature

intended to impose punishment by implementing SORA,21 and SORA contains specific language

stating that punishment was not the Tennessee Legislature’s intent. Tenn. Code Ann. § 40-39-

201(1), (6) (“This policy of authorizing the release of necessary and relevant information about

offenders to members of the general public is a means of assuring public protection and shall not

be construed as punitive.”). Rather, Plaintiffs focus their argument on attempting to show that the

statutory scheme’s effect is punitive. Consequently, the Court is “mindful that, as Smith makes

clear, states are free to pass retroactive sex-offender registry laws and that those challenging an

ostensibly non-punitive civil law must show by the ‘clearest proof’ that the statute in fact inflicts

punishment.” Snyder I, 834 F.3d at 705.




21
  Plaintiffs note that the court in Snyder I found that the legislature did not intend to impose
punishment, but they make no argument about the intentions of the Tennessee legislature. (Doc.
No. 67 at 8).


                                                  29

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 29 of 87 PageID #: 2422
       In order to determine whether the effects of a law are punitive, the Supreme Court has

instructed lower courts to “refer to” seven factors originally noted in Kennedy v. Mendoza–Martinez,

372 U.S. 144, 168–169 (1963). Smith, 538 U.S. at 97. And of these seven, the Court has identified

five as the most relevant. Id. The Sixth Circuit has since reformulated these five factors into five

respective questions for courts to consider:

               (1) Does the law inflict what has been regarded in our history and traditions
                   as punishment?

               (2) Does it impose an affirmative disability or restraint?

               (3) Does it promote the traditional aims of punishment?

               (4) Does it have a rational connection to a non-punitive purpose?

               (5) Is it excessive with respect to this purpose?

Snyder I, 834 F.3d at 701 (citing Smith, 538 U.S. at 97). These factors are “neither exhaustive nor

dispositive[,]” but rather serve as “useful guideposts” for a court. See Smith, 538 U.S. at 97

(quoting Hudson v. United States, 522 U.S. 93, 99 (1997)). The Court will weigh each factor in

turn. The undersigned here will reiterate what he has said previously about multi-factor tests

generally:

       “The undersigned has noted on multiple occasions that multi-factor (or balancing)
       tests, though often having considerable desirability and merit, tend to foster
       outcomes that are unpredictable on the front end, given such tests’ subjectivity.”
       Memphis A. Phillip Randolph Inst. v. Hargett, No. 3:20-CV-00374, 2020 WL
       5095459, at *16 (M.D. Tenn. Aug. 28, 2020) (quoting Eli J. Richardson,
       Eliminating the Limitations of Limitations Law, 29 Ariz. St. L.J. 1015, 1050 (1997)
       (proposing a multi-factor test to resolve civil limitations issues, while conceding
       that when courts “apply[ ] a multi-factor test, [it is] always an unpredictable
       endeavor”) and Eli J. Richardson, Taking Issue with Issue Preclusion: Reinventing
       Collateral Estoppel, 65 Miss. L.J. 41, 95 (1995) (proposing multi-factor test to
       resolve collateral estoppel issues, while conceding that its drawback is that it
       “would produce unpredictable resolutions of collateral estoppel issues, in that it is
       so flexible and calls for very subjective judicial determinations”)). This reality
       tends not to bode well for the prospects of a multi-factor test to resolve a question
       as a matter of law at the summary judgment stage.

                                                 30

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 30 of 87 PageID #: 2423
Acosta v. Peregrino, No. 3:17-CV-01381, 2020 WL 5995049, at *6 (M.D. Tenn. Oct. 9, 2020).

       Notably, to the extent that multi-factor tests generally are not easily susceptible to

resolution as a matter of law at the summary judgment stage, that generality may not hold here,

inasmuch as neither party has pointed the Court to any dispute of material fact affecting the

evaluation of the factors individually or collectively.

               a. Does SORA inflict what has been regarded in our history and traditions as
                  punishment?

       The first factor directs the Court to consider whether the effects of SORA resemble

traditional forms of punishment. As an initial matter, consistent with the Sixth Circuit’s findings

in Snyder I, the Court finds that SORA’s restrictions fall within the general, and widely accepted,

definition of punishment offered by legal philosopher H.L.A. Hart. 834 F.3d at 701. Here, SORA’s

obligations: “(1) involve[] pain or other consequences typically considered unpleasant; (2) follow[]

from an offense against legal rules; (3) appl[y] to the actual (or supposed) offender; (4) [are]

intentionally administered by people other than the offender; and (5) [are] imposed and

administered by an authority constituted by a legal system against which the offense was

committed.” Id. at 701 (quoting H.L.A. Hart, Punishment and Responsibility 4-5 (1968)); see also

Rausch II, 461 F. Supp. 3d at 763.

       Plaintiffs additionally argue that SORA resembles the traditional punishments of

banishment, shaming, and probation/parole, which are commonly addressed subfactors under the

first question identified as relevant in Snyder I. (Doc. No. 67 at 17-22); 834 F.3d at 701-04.

                       1. Banishment

       In Smith, the Supreme Court recognized banishment as a traditional form of punishment.

538 U.S. at 98. In our country’s history, banishment was reserved for the most serious offenders



                                                 31

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 31 of 87 PageID #: 2424
who were prohibited from residing in their original communities and, due to stigma, were

effectively prevented from joining new communities. Id. In analyzing the banishment factor,

Snyder I did not require the plaintiffs to meet the definition of traditional banishment, which

involved total exclusion and ostracization from a jurisdiction, and instead focused on the “very

burdensome” nature of the statute’s regime of exclusionary zones which prohibited offenders from

entering certain areas within the jurisdiction:

               More specifically, SORA resembles, in some respects at least, the ancient
       punishment of banishment. True, it does not prohibit the registrant from setting foot
       in the school zones, and it certainly doesn't make a registrant “dead in law [and]
       entirely cut off from society,” which is how Blackstone described the banished. 1
       William Blackstone, Commentaries *132. But its geographical restrictions are
       nevertheless very burdensome, especially in densely populated areas. Consider, for
       example, this map of Grand Rapids, Michigan, prepared by one of Plaintiff's expert
       witnesses: [The Sixth Circuit included here a map showing exclusionary zones.]
               Sex Offenders are forced to tailor much of their lives around these school
       zones, and, as the record demonstrates, they often have great difficulty in finding a
       place where they may legally live or work. Some jobs that require traveling from
       jobsite to jobsite are rendered basically unavailable since work will surely take
       place within a school zone at some point.

834 F.3d at 701-02. Similarly, in Rausch II, the court considered evidence of how the plaintiff had

changed his lifestyle (such as no longer being able to go to the library, have picnics in the park,

and accept employment opportunities) and a map of the relevant county, concluding that “by

perpetually limiting Plaintiff’s vocation, habitation, and recreation so extensively, the restrictions

of [SORA] also resemble the traditional punishment of banishment.” 461 F. Supp. 3d at 764; see

also Rausch I, 382 F. Supp. 3d at 796 (finding banishment when the plaintiff lost a job because he

could not make deliveries to schools and could not attend family gatherings in a public park).

       Plaintiffs assert the existence of resemblance between banishment and SORA’s geographic

restrictions limiting where registrants may establish a residence, accept employment, or “stand

idly” in certain locations. (Doc. No. 67 at 17). Drawing a comparison to the Sixth Circuit’s finding



                                                  32

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 32 of 87 PageID #: 2425
in Snyder I, Plaintiffs contend that SORA imposes even broader restrictions than MSORA, which

the Sixth Circuit found resembled banishment. 834 F.3d at 701. MSORA prevents registrants from

establishing a residence, accepting employment, or “loitering” within 1,000 feet of schools. Mich.

Pub. Acts 121, 127 (2005). SORA creates the same 1,000-foot buffer around schools, but also

prevents registrants from establishing a residence or accepting employment within 1,000 feet of

licensed day care centers, other childcare facilities, public parks, playgrounds, recreation centers,

and public athletic fields “available for use by the general public.” (Doc. No. 67 at 17 (citing Tenn.

Code Ann. § 40-39-211(a)(1) & (d)(1)(B))). SORA also prevents registrants from standing, sitting

idly, or remaining within 1,000 feet of those places if children are present unless the registrant has

responsibility for a child or has “other specific or legitimate reason[s.]” Tenn. Code Ann. § 40-39-

211(d)(B).

        In support of their argument, Plaintiffs rely on three maps (Doc. No. 67 at 18-19, Doc. No.

67-1, Doc. No. 67-2, Doc. No. 67-3):22




22
  Though Plaintiffs reproduced these maps in their Partial Motion for Summary Judgment, they
were also attached as exhibits thereto. The Court will cite herein to the docket number of each
individual map, though this is not the only place the maps appear in the record.


                                                 33

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 33 of 87 PageID #: 2426
                                    34

Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 34 of 87 PageID #: 2427
       The first two maps show the areas that fall within the statutory “exclusionary zones” in

Davidson County. (Doc. Nos. 67-1, 67-2). The first map shows the entirety of Davidson County,

and the second map focuses on Davidson County’s urban core. (Doc. No. 67 at 18). The areas

marked (in yellow) on the maps represent the following excluded locations and their 1,000 foot

buffers: public schools, private schools, licensed day cares, Head Start buildings, and public parks.

(Doc. No. 70-9 at 2; Doc. No. 70-3 at 43-45). The maps do not include other exclusionary zones

of which there is no available comprehensive list, including areas containing “other child care

facility,” playgrounds owned by private entities, recreation centers, and public athletic fields. (Doc.

No. 70-9 at 2). The maps resemble, in an important sense, the map of Grand Rapids, Michigan,

with School Safety Zones highlighted, that the Sixth Circuit considered in Snyder I; in particular,

based on these maps, it appears that the portion (in terms of percentage) of the mapped area

unavailable to Plaintiffs is roughly equivalent to the portion that was unavailable to the plaintiffs

in Snyder I. (Doc. Nos. 67-1, 67-2).

                                                  35

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 35 of 87 PageID #: 2428
       Plaintiffs’ third map shows (in yellow) the areas in the western part of Davidson County

that, according to Plaintiffs, are unavailable for development because they are sloped at a grade of

25 percent or greater. (Doc. No. 67-3). Plaintiffs present this map to show that “[t]he impact of

SORA’s geographical restrictions is greater” than one might think when viewing the first map in

isolation. (Doc. No. 67 at 19). The first map shows a great deal of unrestricted space in the

northwestern part of Davidson County, but the third map shows that this northwest area of

Davidson County is largely unavailable to all residents anyway due to its terrain. Therefore, the

areas that are available to Plaintiffs are even more limited than the first map, viewed in isolation,

indicates.

       Defendants dispute that SORA’s geographical restrictions resemble banishment. (Doc. No.

91 at 3-4). In their Response to Plaintiffs’ Partial Summary Judgment Motion, Defendants argue

that, unlike the plaintiffs in Snyder I, Plaintiffs here have failed to allege that SORA’s restrictions

have created difficulty for them in finding a place to live or work in Davidson County. (Id.).

According to Defendants, the three maps carry no weight because neither Plaintiffs nor their expert

draw any conclusions based on the map or data. (Id.). In addition, Defendants assert that any

conclusions and/or opinions in Plaintiffs’ expert’s report regarding the effect or impact of his data

on sex offenders are inadmissible because he is not qualified to draw such conclusions. (Id.).

       From viewing the three maps, the Court can clearly see that a large portion of Davidson

County is unavailable to Plaintiffs and other registered sex offenders. Additionally, Plaintiffs have

put into the record facts that show that they are, in fact, facing real consequences in their lives

from such banishment.23 Doe #1’s minor son suffered a stroke and needs to swim twice a week,


23
  There is some evidence in the record that is potentially relevant to banishment that the Court
declines to consider. In his Complaint, Doe #1 states that he has been living in a home that is
“grandfathered” in to an exclusionary zone, i.e., it remains permissible for his habitation based


                                                  36

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 36 of 87 PageID #: 2429
which his mother does not have enough time to do. (Id. at ¶ 20). Doe #1 cannot swim with his son

at public swimming pools, and he is uncertain if he could go to a private swimming club. (Doc.

No. 93 at 5). Doe #1 bought a remote-control airplane for his son, but he is unable to go to the park

with him to fly it. (Id.). Doe #1 has a contract to deliver topsoil to a school system, but he does not

make the deliveries himself for fear of violating SORA’s geographic restrictions. (Id. at 3).

       Doe #2 states that he cannot go to the park with his daughter. (Doc. No. 93 at 5). Due to

financial difficulties, Doe #2 needs to move out of his current home. (Id.). A friend offered Doe

#2 a place to stay, but Doe #2 was unable to accept the offer because the house was too close to a

prohibited area. (Id.). Doe #2 had to consult with an attorney to determine the distance of the home

from the prohibited area. (Id.).

       Therefore, the Court finds that Plaintiffs have shown that they are effectively banished

from much of Davidson County, as they have shown that their living and recreational activities

have been limited by SORA’s exclusionary zones. This finding supports Plaintiffs’ as-applied

challenge.

       However, the Court does not believe that Plaintiffs have shown that this factor should cut

in favor of granting relief on their qualified facial challenge. Indeed, although Plaintiffs ask the

Court to find “every retroactive application of SORA,” (Doc. No. 93 at 11), unconstitutional under




solely on his pre-existing and continuing habitation there. He fears that if he were to move out of
the house for an extended time (to renovate it), law enforcement would forbid him to move back
because he would have lost the grandfathering exception by virtue of discontinuing his residence
there. (Doc. No. 1 at ¶ 88). Despite speculating about this outcome his Complaint, Doe #1 has
pointed the Court to nothing in the record substantiating that this in fact would be the outcome of
temporarily vacating his residence in this manner.
        Additionally, the Court does not consider evidence in the record that Plaintiffs cannot take
their children to school or attend school functions. Plaintiffs’ have advanced no argument that this
is a form of banishment.


                                                  37

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 37 of 87 PageID #: 2430
the Ex Post Facto Clause—a finding that would be applicable statewide, to all counties—they

provide the Court with maps only of Davidson County.

                       2. Shaming

       Pursuant to two of the definitions prescribed by SORA, a registrant can be classified as a

“violent sexual offender” (as was Doe #1) or an “offender against children” (as was Doe #2). See

Tenn. Code Ann. § 40-39-202(30); id. § 40-39-202(10).24 A “violent sexual offender” means

anyone “who has been convicted in [Tennessee] of committing a violent sexual offense or has

another qualifying conviction.” Tenn. Code Ann. § 40-39-202(30).25 “Offender against children”

means any offender (i.e., any sexual offender, violent sexual offender, or violent juvenile sexual

offender)26 if the victim in one or more of the offender’s crimes was a child of twelve years of age


24
  A registrant conceivably could fall under both definitions (classifications), but that is not the
case for either Doe #1 or Doe #2.
25
   A “violent sexual offense” is defined to include the commission of any act that constitutes the
criminal offense of aggravated rape, rape, aggravated sexual battery, rape of a child, attempt to
commit rape, aggravated sexual exploitation of a minor, especially aggravated sexual exploitation
of a minor, aggravated kidnapping where the victim is a minor (except when committed by a parent
of the minor), especially aggravated kidnapping where the victim is a minor (except when
committed by a parent of the minor), sexual battery by an authority figure, solicitation of a minor
(when the offense is classified as a Class B or Class C felony), spousal rape, aggravated spousal
rape, criminal exposure to HIV, statutory rape by an authority figure, incest, aggravated rape of a
child, aggravated prostitution, trafficking for a commercial sex act, promotion of prostitution (if
there was a prior conviction for the same), continuous sexual abuse of a child, and criminal attempt,
solicitation, conspiracy, criminal responsibility, facilitating the commission, or being an accessory
after the fact to commission any of the offenses enumerated in the subsection defining “violent
sexual offense.” Tenn. Code Ann. § 40-39-202(31)(A)-(AA).
26
  “Offender” is the term SORA uses for someone required by SORA to register. See Tenn. Code
Ann. § 40-39-203(a)(1). (Herein, the Court variously uses the terms “offender” or “registrant” for
a non-juvenile who is required to register and/or has registered). Setting aside juvenile offenders
(which the Court generally has throughout this opinion), who can be offenders only if they are
“violent juvenile sexual offenders,” an “offender” is either a “sexual offender” or a “violent sexual
offender.” See Tenn. Code Ann. § 40-39-202(9). A “sexual offender” is someone who has
committed a crime on a list of relatively less serious crimes considered sexual in nature, and a
“violent sexual offender” is someone who has committed a crime on a list of more serious crimes


                                                 38

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 38 of 87 PageID #: 2431
or less. Tenn. Code Ann. § 40-39-202(10). Importantly, the classification of “violent sexual

offender” clearly is based solely on the offense for which an offender was convicted—the statute

the offender was found to have violated—rather than the particular conduct (including conduct not

necessary to violate the statute) involved in the offender’s violation of the statute. The same is not

true of the classification of “offender against children”; that classification turns on the actual age

of the victim(s) actually involved in the offender’s particular conduct that violated the statute.

Plaintiffs argue that SORA’s classification of some registrants as “violent sexual offenders” or

“offenders against children” without individualized assessment resembles traditional shaming.

(Doc. No. 67 at 20; Doc No. 104 at 2). It is clear that if a registrant is classified as an “offender

against children,” then such classification of the registrant is publicly available information. See

Tenn. Code Ann. § 40-39-206(d)(16). The Court does not see where SORA declares that a

registrant’s classification as a “violent sexual offender” is likewise publicly available information;

however, Plaintiffs asserts that it is, and Defendants do not seem to dispute that, and so the Court

will assume that it is.




of a sexual nature (though not necessarily “violent crimes,” as discussed herein). In this sense, the
classification of “sexual offender” is the least derogatory—the minimum, so to speak—
classification for an offender. See Tenn. Code Ann. § 40-39-202(19), (20), (30), (31). An “offender
against children” is a classification that includes offenders—whether “sexual offenders” or
“violent sexual offenders”—who victimized someone less than 13 years of age. See Tenn. Code
Ann. § 40-39-202(10). So in short, classification as an “offender against children” (i) is not itself
what lands someone on the registry, (ii) can occur for persons who committed only an offense that
(if the age of the victim(s) is not taken into account) is relatively less serious, (iii) runs in parallel
to, and not to the exclusion of, classification as a “sexual offender” or “violent sexual offender,”
and (iv) is a classification that imparts a particular kind of ignominy (based on societal revulsion
for those who hurt children) that goes beyond the ignominy imparted by the parallel classifications
of “sexual offender” or “violent sexual offender.”
         To summarize, Plaintiffs are right to suggest that the classifications of “violent sexual
offender” and “offender against children” impart ignominy additional to the “baseline” ignominy
imparted by being required to register (due to the minimum status of “sexual offender”).
                                                   39

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 39 of 87 PageID #: 2432
        Although neither side here, nor courts generally, focus on (or even discuss) the purpose(s)

of these kinds of classifications, the Court believes that such purpose(s) are very relevant to

whether a person’s placement in such classes constitutes shaming; among other things, it is

probative of whether the intent of such placement is to shame. This question appears relevant to

the analysis of the “shaming” factor. In Smith v. Doe, the Supreme Court seemed to imply that the

intent of the statute was also relevant, noting that “[i]n contrast to the colonial shaming

punishments, however, the State does not make the publicity and the resulting stigma an integral

part of the objective of the regulatory scheme.” 538 U.S. at 99 (emphasis in original); see also

Hatton v. Bonner, 356 F.3d 955, 965 (9th Cir. 2004) (“We find no evidence that an objective of §

290 is to shame, ridicule, or stigmatize sex offenders.”).

        The label of “violent sexual offender,” in lieu of the label of mere “sexual offender,”27 is

not gratuitous in the sense that it is applied to the offender solely to pronounce (and publicly

announce) the offender as a particular (bad) kind of person. Rather, a registrant is so labeled at

least in part because the person’s particular obligations or restrictions under SORA depend in part

on the registrant falling (or not falling) within that class. For example, if a registrant is classified

as a “violent sexual offender,” the registrant must report in person to a designated law enforcement

agency quarterly, rather than merely annually as required for offenders generally. See Tenn. Code.




27
  As noted in a footnote above, the label of “violent sexual offender” is also used to identify (by
category, based on the particular crime(s) committed) persons who need to register. But the label
“sexual offender” is used for the same purpose, and it could also have encompassed everyone
labeled as a “violent sexual offender”; the latter classification could have been omitted, with the
list of crimes that currently render someone a “violent sexual offender” being added to the list of
crimes currently rendering someone a “sexual offender.” So the label “violent sexual offender”
does not serve the purpose of identifying (by category) persons subject to any category-specific
registration obligations; the registration obligation could have been pronounced by using the (less
derogatory) label applied to other offenders having the same obligation to register.


                                                  40

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 40 of 87 PageID #: 2433
Ann. § 40-39-204(b)(1), (c). So such classification does not appear intended to shame, but rather

intended to identify (by category) registrants who (supposedly) merit additional scrutiny or

restrictions.

        The situation is somewhat different for the label “offender against children.” As far as the

Court can tell, such classification serves no purpose under SORA other than having the label

announced publicly. See Tenn. Code Ann. § 40-39-206(d)(16) (stating, that whether a registrant is

an “offender against children” is “information [that is] public”).28 Thus, apparently SORA’s

purpose in making this classification was to announce the fact that the registrant fit into this

classification. That is not to say, however, that such classification is intended to shame. It is easily

inferable to the Court that the announcement was not intended to gratuitously brand the registrant

in public as a particular type of (bad) person, but rather to put on notice members of the public

(especially parents of children living relatively near where the registrant lives) who may have a

legitimate need to know of the nearby presence of someone who has done the kind of things to

children that resulted in his or her classification as an offender against children. So such

classification, though perhaps coming closer to shaming than does the classification of “violent

sexual offender,” nevertheless does not appear intended to shame.

        So neither classification appears to have the intent to shame, and Plaintiff does not argue

otherwise. Indeed, neither party makes any argument as to if SORA has an intent to shame, instead



28
  A registrant’s classification as an “offender against children” (or, for that matter, as a “violent
sexual offender”) does serve another purpose under a different statute enacted in 2016, long after
SORA originally went into effect. See Tenn. Code Ann. § 49-7-162 (“No person who is registered,
or required to register, as a violent sexual offender or offender against children pursuant to
[SORA], shall knowingly establish a primary or secondary residence or any other living
accommodation in any public institution of higher education’s on-campus student residence
facilities, including dormitories and apartments.”).



                                                  41

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 41 of 87 PageID #: 2434
focusing on if the statute has the effect of imbuing Plaintiffs with additional ignominy as discussed

in Snyder I.

       When looking at whether a statute resembles traditional shaming, courts typically do

indeed look to the effects of the statute. In Snyder I, the Court specifically looked for additional

“ignominy”—beyond that imparted by their convictions—inflicted on the plaintiffs by their

classification under MSORA’s provisions as among the most dangerous offenders (“Tier III”

offenders). Snyder I, 834 F.3d at 703. And in Rausch I and Rausch II, the respective courts likewise

looked at the effect of SORA generally (though not the effect of a particular classification

mandated by SORA) upon the plaintiffs. Rausch II, 461 F. Supp. at 763 (listing ways the plaintiff

had been shamed by the public information in the statute, such as having individuals vandalize his

yard, make false accusations against him for harboring a child, and questioning him during a traffic

stop); Rausch I, 382 F. Supp. 3d at 796 (“Yes, Plaintiff’s criminal conviction is a matter of public

record, but [SORA] requires Defendant to publish that information, along with much personal

information about each registrant – date of birth, home and work addresses, driver’s license

number, license plate number and description of all vehicles, etc. – on a publicly accessible

website. See Tenn. Code Ann. 40-39-206(d). Plaintiff testified that his name and photograph are

often included in local news publications about sex offenders and his status as a sex offender is

printed on his identification. These provisions resemble the traditional punishment of shaming.”).

       The effect of the two relevant classifications under SORA are driven not only by the mere

name of the classifications, but also by their substance. The Court believes it undeniable that the

names of these classifications objectively have very negative—and shameful—connotations. Their

substance (the definitions that prescribe who falls within the classification) closely mirrors the

names of the classifications and thus likewise carries shameful connotations.



                                                 42

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 42 of 87 PageID #: 2435
       Plaintiffs argue that these classifications publicly brand offenders as “violent”29 and/or an

offender against multiple “children” without any individualized assessment of the offender’s

present dangerousness. (Doc. No. 67 at 20; Doc. No. 104 at 2). Again, Plaintiffs compare this

requirement to MSORA, which categorized offenders into tiers corresponding to the state’s

estimation of present dangerousness and published those classifications without providing for any

individualized assessment. (Doc. No. 67 at 20-21); Snyder I, 835 F.3d at 702-03. The Sixth Circuit

held MSORA resembled the traditional punishment of shaming because “[u]nlike the law in Smith,

which republished information that was already publically available, [MSORA] ascribes and

publishes tier classifications corresponding to the state’s estimation of present dangerousness

without providing for any individualized assessment.” Snyder I, 834 F.3d at 701-02.

       Relevant to the as-applied challenge, Defendants do not dispute that (as the Court has

found) the relevant classifications carry shameful connotations. Instead, Defendants argue that

SORA does not resemble shaming because, unlike MSORA,30 it does not provide a label for

Plaintiffs other than one that already was publicly ascribable to Plaintiffs because they both pled

guilty to “violent” sexual offenses. (Doc. No. 91 at 3-4). Essentially, Defendants argue that the

label “violent sexual offender” makes public no additional information about Plaintiffs because




29
   It is not lost on the Court that people can and sometimes do disagree about what is and is not
violen[ce][t]. Herein, the Court does not purport to pronounce specifically what does and does not
fit within the scope of such term[s]. Rather, its focus is whether there is any reasonable
interpretation of the word “violent” that would result in Doe #1 suffering additional ignominy from
being classified as a violent sexual offender beyond the ignominy he otherwise faces given what
it was that landed him on the registry and in the classification of “violent sexual offender.”
30
  Defendants have a point about MSORA. The “tier” of dangerousness publicly ascribable to a
registrant under MSORA unquestionably added an additional public designation of a very
unflattering nature (at least to those not on the lowest of MSORA’s three tiers), and is unlike
anything found in SORA.


                                                43

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 43 of 87 PageID #: 2436
both pled guilty to sexual offenses involving violence to a minor child. (Id. at 4). However, as

Plaintiffs note, in making their arguments Defendants mistakenly state that Doe #2 is classified as

a violent sexual offender (as Doe #1 is). In fact, Doe #2 is classified as an “offender against

children.”

       According to Plaintiffs, Defendants are mistaken because the labels “violent sexual

offender” and “offender against children” do in fact create “additional ignominy” beyond that

created by their convictions. (Doc. No. 104 at 2). Doe #1 was convicted of attempted aggravated

sexual battery, an offense that does not always require proof of violent conduct (and, the Court

would add, did not necessarily involve violent conduct in Doe #1’s case, as far as the record

reveals).31 (Id.). Despite this, he is automatically labeled a “violent sexual offender” under SORA.



31
   The statute of conviction for Doe #1 was criminal attempt in violation of Tenn. Code. Ann. §
39-12-101. (Doc. No. 70-1). The crime that was the object of his attempts (he was convicted of
two counts of criminal attempt) does not necessarily involve violence; aggravated sexual battery
arises in any one of four circumstances set out in separate paragraphs under subsection (a) of the
statute proscribing aggravated sexual battery: 1) involving force or coercion, 2) bodily injury, 3)
the defendant is aided and abetted by one or more other people and either force or coercion is used
or the defendant knows or has reason to know of the victim’s mental deficiency or incapacitation
or physical helplessness, or 4) the victim is less than thirteen years of age. Tenn. Code Ann. § 39-
13-504(a). It is fair to say that the fourth circumstance, though very disturbing, does not necessarily
involve violence; the same possibility could fairly be said to exist for each of the three other
circumstances. And even if it could be said that aggravated sexual battery necessarily requires
“violent” conduct, attempted aggravated sexual battery does not require violent conduct. A review
of the elements of criminal attempt in violation of Tenn. Code Ann. § 39-12-101 reveals that a
person can be guilty of attempt to commit aggravated sexual battery without having taken any
action that is violent; that is to say, even if someone necessarily is intending to commit aggravated
sexual assault, and even if aggravated sexual assault necessarily involves violence, attempted
aggravated sexual assault be committed without any violence having occurred.
        Moreover, the Court sees nothing in the record to indicate that Doe #1’s attempts actually
involved violent conduct, or that his attempts amounted to efforts to commit aggravated sexual
assault in a way that actually would have involved violence. The written judgment in the criminal
court (Doc. No. 70-1) did not indicate a particular subsection under which Doe #1 was convicted,
and the parties agree that Doe #1 was convicted in 1994 of committing attempted aggravated
sexual battery, without further describing the events. (Doc. No. 92 at ¶ 1).



                                                  44

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 44 of 87 PageID #: 2437
Plaintiffs also argue that Doe #2’s classification as an “offender against children” (based on his

conviction for sexual battery in violation of Tenn. Code Ann. § 39-13-505) creates “additional

ignominy” because (1) the classification suggests (by using the word “children” as opposed to “a

child”) that Doe #2 has victimized more than one child (even though, the Court notes, there is

nothing in the record to suggest that he did),32 and (2) sexual battery does not require that the

victim be a child.33 (Id. at 3).

        There is no question that Doe #1 and Doe #2 each have been classified in a manner that

suggests he did something egregious (engage in “violent” conduct and victimize multiple minor

victims, respectively) that he was not required to do in order to land in such classes. As for Doe

#1, it is not clear from the record that he in fact engaged in “violent” behavior in committing the

crime that landed him on the registry, and it is certainly not clear that his crime of conviction

involved the violation of a statutory provision (subsection) that required “violent” behavior. In

short, even if Doe #1 did in fact engage in offense conduct that involved “violent” behavior, that

fact would not be clear to anyone based on what offense of conviction landed him in the

classification of “violent sexual offender.” True, if Doe #1 in fact had engaged in “violent” conduct

in committing his offenses of conviction, a hypothetical member of the public could determine

that by drilling down on publicly available information about Doe #1’s criminal cases. But the

record does not reflect that there is publicly available information suggesting that Doe #1 did in

fact engage in “violent” behavior in committing his offenses. And even if it did, the Court would

find that SORA, by causing Doe #1 to be labeled a “violent sexual offender,” adds ignominy to



32
  The written judgment in the criminal court on each of Doe #2’s three counts (Doc. No. 70-2)
did not indicate more than one victim, and the parties agree that Doe #2 was convicted of three
counts of sexual battery involving his ex-wife’s niece without indicating any additional victims.
(Doc. No. 95 at ¶ 1).


                                                 45

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 45 of 87 PageID #: 2438
Doe #1 beyond the ignominy otherwise resulting from his convictions, considering the not-

necessarily-violent nature of the offenses that landed him in this classification.

       As for Doe #2, the offense of conviction that landed him on the registry (sexual battery,

which makes him a “sexual offender” though not a “violent sexual offender”) does not require an

offense against (multiple) children or even a single child. And his classification as an “offender

against children,” though requiring that he actually have committed an offense against one child

victim, does not require that he engaged in the even more shameful conduct of victimizing

(multiple) children. And in this case, the record reflects pretty clearly that Doe #2 in fact had

merely a single child victim. So his public labeling as an “offender against children” conveys

ignominy additional to the ignominy associated with the minimum conduct suggested either by

the fact that he is a registrant, the fact that he committed the particular crime that made him a

registrant, or the fact that he had one (and only one) child victim.

       The Court thus finds that, as applied to Plaintiffs, the respective statutory classifications

resemble shaming because they create additional ignominy without an individualized assessment

other than the conviction itself, similar to what Michigan’s “tier” system did in Snyder I.

       Relevant to the facial challenge, Plaintiffs also point the Court to other offenses (which are

not relevant to any as-applied challenge, since Plaintiffs were not convicted of them) that do not

contain an element of “violence” but result in the label “violent sexual offender” under SORA.

These include aggravated sexual exploitation of a minor, solicitation of a minor, criminal exposure

of another to HIV, and statutory rape by an authority figure. (Id. at 2). Depending on how one

defines “violent”—including, for example, whether one considers statutory rape inherently violent

even though it can be committed without certain common indicia of violence—Plaintiffs are

correct that persons (beyond just Doe #1) can be classified as “violent sexual offenders” based on



                                                 46

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 46 of 87 PageID #: 2439
crimes that do not require proof of violence. However, Plaintiffs do not seem to make an argument

that shaming occurs when a registrant is called a “violent sexual offender” based on conviction of

a crime that necessarily requires violent conduct. It is clear that of the statutes whose violation

results in this classification, many contain subsections that are not violated unless there is “violent”

conduct, even if other subsections can be violated without violent conduct. So if a registrant was

expressly adjudicated—as reflected specifically in a written judgment, for example—to have

violated such a subsection in particular,34 the registrant’s classification as a “violent sexual

offender” does not add any ignominy beyond that already conveyed publicly by the mere

identification (by subsection) of the registrant’s crime of conviction.

        As for the classification of “offender against children,” the Court reiterates that such a

classification is based not on the identity of the criminal statutory provision violated by the

registrant, but rather on the particular conduct in which the registrant actually engaged. There can

be no doubt that some offenders will end up on the registry for committing one or more crimes

that victimized more than one child.35 In some cases, the fact that a registrant’s crime(s) involved

more than one child will be quite public For such offenders, their classification as “offenders

against children” would not add ignominy beyond that already imparted by their crimes(s) that led

to that classification.




34
  This did not happen in the case of Doe #1. Indeed, his statute of conviction does not have such
subsections, and additionally the written judgments in his case did not reflect the subsection of the
aggravated sexual assault statute (not all of which require violent conduct) that he attempted to
violate.
35
   Such crimes could include those that, like Doe #2’s crime of sexual battery, do not require a
child victim at all. But some such crimes would require a child victim; for example, rape of a child
in violation of Tenn. Code. Ann. §39-13-522 requires the victim to be less than 13 years of age.


                                                  47

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 47 of 87 PageID #: 2440
        Therefore, for each of these two classes under the SOR, circumstances exist under which

a registrant’s labeling would accurately reflect what the registrant did to end up with such a label,

without inflicting additional ignominy on an offender beyond that already inflicted by publicly

available information relating to the reasons for the classification. This cuts against Plaintiffs on

their facial challenge. As noted previously, to succeed on a facial challenge “a plaintiff must

establish ‘that no set of circumstances exists under which [the statute] would be valid.’” Speet, 726

F.3d at 872 (quoting United States v. Stevens, 559 U.S. at 472).

        In summary, the Court finds that SORA resembles the traditional punishment of shaming

as applied to Plaintiffs, but not on its face.

                        3. Probation

        Third, Plaintiffs argue that SORA’s geographic restrictions and registration requirements,

which are backed by the threat of imprisonment, resemble the punishment of probation.36 (Doc.

No. 67 at 21). According to Plaintiffs, SORA’s provisions—including the geographic restrictions,

annual or quarterly in-person reporting, in-person reporting within 48 hours of changing residence,

establishing employment, or beginning school, and reporting within 48 hours of other changes—

impose restrictions comparable and perhaps even more severe than the punishments of probation

and parole. (Id. (citing Tenn. Code Ann. § 40-39-211(a)(d), § 40-39-204(b), (c), § 40-39-203(a)(1),

§ 40-39-203(a)(4) & (6), 40-39-203(a)(3), § 40-39-204(h)). Applying the Sixth Circuit’s reasoning

in Snyder I, Plaintiffs argue that “unlike registrant’s [sic] under Alaska’s law, registrants under




36
   In some cases, imposition of probation may be considered a manifestation of judicial leniency
at sentencing. Nevertheless, probation unquestionably is a form of punishment, and indeed is not
even at the very lowest end of the punishment spectrum. See United States v. Knights, 534 U.S.
112, 119 (2001).


                                                 48

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 48 of 87 PageID #: 2441
SORA are not free to ‘move where they wish and to live and work as other citizens, with no

supervision.’” (Doc. No. 67 at 21 (citing Snyder I, 834 F.3d. at 703)).

       In response, Defendants argue this Court’s analysis of the parole factor is dictated by the

Sixth Circuit’s decision in Bredesen, which concluded that a version of “the Act’s registration,

reporting, and surveillance requirements do not resemble punishment.”37 (Doc. No 91 at 4). In

Bredesen, the Sixth Circuit found that wearing a GPS monitoring system was part of a registration,

reporting, and surveillance scheme that was not typically considered punishment. 507 F.3d at 1005.

This Sixth Circuit decision built on the Supreme Court’s finding in Smith that registration and

notification requirements were “less harsh than the sanctions of occupational debarment, which

we have held to be nonpunitive.” 538 U.S. at 100. Defendants’ argument misses the point. The

Court has noted above that its analysis will go beyond mere consideration of Cutshall and Bredesen

for various important reasons, the most applicable being that “the Sixth Circuit’s decision in last

year’s [Snyder I] has clarified the appropriate analysis for such claims to a degree that, though not

strictly overruling Cutshall and Bredesen, significantly undermines those cases’ applicability to a

challenge raised today.” (Doc. No. 37 at 40-41).

       Specifically, Snyder I found that MSORA “resembles the punishment of parole/probation.”

834 F.3d at 703. Snyder I distinguished Smith by noting that in Smith the Supreme Court dealt with

mere statutory reporting requirements that did not impair offenders’ freedom to live and work with

no supervision, and that the Supreme Court nevertheless treated seriously the contention that the

requirements resembled parole/probation. Id. The court in Snyder I found that compared to the




37
   In their Response to Plaintiff’s Motion, Defendants do not break down their arguments clearly
into the three forms of traditional punishment (banishment, shaming, and probation). Defendants
use the general phrase “punishment” when making this argument, but the Court believes
Defendants intended their reference here to Bredesen to apply more specifically to probation.
                                                 49

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 49 of 87 PageID #: 2442
system in Smith, MSORA was more similar to a parolee system, where registrants had numerous

restrictions on where they could live and work, along with in-person reporting requirements (as

opposed to by mail). Id. The court reasoned that, in contrast to Smith:

       Registrants [under MSORA] are subject to numerous restrictions on where they can
       live and work and, much like parolees, they must report in person, rather than by
       phone or mail. Failure to comply can be punished by imprisonment, not unlike a
       revocation of parole. And while the level of individual supervision is less than is
       typical of parole or probation, the basic mechanism and effects have a great deal in
       common. In fact, many of the plaintiffs have averred that [MSORA’s] requirements
       are more intrusive and more difficult to comply with than those they faced when on
       probation.

Snyder I, 834 F.3d at 703. Applying Snyder I, the court in Rausch II found that SORA, as-applied

to the plaintiff, resembled probation because of the in-person reporting requirements and the level

of supervision required by SORA. 461 F. Supp. 3d at 764; Rausch I, 382 F. Supp. 3d at 796-97

(finding resemblance to parole because of the travel restrictions and reporting requirements).

       Similar to Snyder I, all registrants under the Tennessee system have numerous restrictions.

SORA requires registrants to update changes to certain information with 48 hours. Tenn. Code.

Ann. § 40-39-203(a)(1). Violent sexual offenders must report in person four times a year. Tenn.

Code. Ann. § 40-39-204(b)(1). All sexual offenders must report in person once a year. Id. at (c).

All sexual offenders must report at least 21 days before leaving the country, with a few exceptions.

Id. at (h). Within three days of changing “internet communication name or identity information,”

an offender must report the change. Tenn. Code. Ann. § 40-39-203(a)(7). As discussed above,

registrants also have numerous geographic restrictions on where they live, work, and spend time.

       Because he finds SORA to be confusing, Doe #1 has foregone travel to Honduras in the

last two years, although previously he spent a substantial amount of his time in Honduras. (Id. at

¶ 34). As a violent sexual offender, Doe #1 must report in person four times a year. As an offender

against children, Doe #2 must report in person once a year. Both must report their changes to

                                                50

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 50 of 87 PageID #: 2443
Internet identifiers and changes to other information within a matter of days. Looking at the statute

on its face, all registrants face some level of monitoring and in-person reporting requirements.

These in-person reporting and supervision restrictions faced by Plaintiffs and offenders generally

are similar to those found to resemble probation in Snyder I and Rausch II, and they appear to have

a similar effect.

        Therefore, both facially and as applied, the Court finds that SORA resembles probation.

                       4. Conclusion regarding resemblance to punishment

        In sum, the Court finds that as applied to Plaintiffs, SORA resembles traditional forms of

punishment because it resembles banishment, shaming, and parole. On its face, SORA resembles

parole, but not banishment or shaming.

                b. Does SORA impose an affirmative disability or restraint?

        In support of their Partial Summary Judgment Motion, Plaintiffs argue that “SORA’s

extensive geographic restrictions, in-person reporting requirements, and life-time registration

requirement for violent sexual offenders are indistinguishable from those of [MSORA] and

likewise impose ‘direct restraints on personal conduct’ that are neither ‘minor’ nor ‘indirect.’”

(Doc. No. 67 at 22) (footnotes omitted). Defendants do not address this factor in their response or

in their briefs supporting Defendants’ Motions.

        In Snyder I, the court addressed MSORA’s restrictions on where registrants could live,

work, and loiter, as well as the requirement to appear in person to make updates. The court found

that these were “direct restraints on personal conduct,” and more severe than the restrictions in

Smith, which did not require in-person updates. 834 F.3d at 703. The court rejected the defendant’s

argument that the restraints were only “minor and indirect” because they were not physical. Id.

The court elaborated: “surely something is not ‘minor and indirect’ just because no one is actually



                                                  51

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 51 of 87 PageID #: 2444
being lugged off in cold irons bound. Indeed, those irons are always in the background since failure

to comply with these restrictions carries with it the threat of serious punishment, including

imprisonment.” Id. The court in Rausch II also found that SORA imposes an affirmative disability

or restraint, explaining that

                Plaintiff is restricted on where he can live, work, travel, and engage in
        leisure activities with his wife. He must report in-person four times a year for as
        long as he is on the registry, which is a lifetime commitment. It is true that Plaintiff
        has been content with his current residence, has not experienced a dramatic change
        in income, and has been assisted in his compliance by law enforcement officers.
        However, making the most of a difficult situation does not change the fact that
        [SORA’s] restrictions are “direct restraints on personal conduct,” particularly
        “since failure to comply with these restrictions carries with it the threat of serious
        punishment, including imprisonment.” Snyder, 834 F.3d at 703.

461 F. Supp. 3d at 765; see also Rausch I, 382 F. Supp. 3d at 797.

        Similar to the plaintiff in Rausch II, Plaintiffs here face serious punishment, including

imprisonment, if they fail to comply with lifetime, in-person reporting requirements and particular

geographic restrictions. As noted above, these requirements and restrictions resemble probation,

and probation is a restriction on liberty. See United States v. Knights, 534 U.S. 112, 119 (2001)

(noting that probation inherently entails restricting liberty to which the probationer otherwise

would be entitled); Blanton v. City of N. Las Vegas, Nev., 489 U.S. 538, 542 (1989) (noting that

probation “may engender a significant infringement of personal freedom” (internal quotation

marks and citation omitted)); United States Sentencing Commission, Federal Sentencing: The

Basics, at 8 (discussing probation as a “form of deprivation of liberty”). The situation appears no

different for other registrants. Therefore, the Court finds SORA to be a “direct restraint on personal

conduct.” Rausch II, 461 F. Supp. 3d at 765.

        The Court finds this factor weighs in favor of Plaintiffs, both on their as-applied challenge

and their facial challenge.



                                                  52

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 52 of 87 PageID #: 2445
               c. Does SORA promote the traditional aims of punishment?

        Plaintiffs argue that “SORA’s geographic restrictions try to incapacitate registrants by

denying them access to potential victims. SORA imposes retribution by forcing a person to register

based solely on his past offense, publicly marking him—on the Internet, no less—as one ‘who

cannot be fully admitted into the community,’ and by physically excluding him from much of the

community by extensive geographic restrictions.” (Doc. No. 67 at 23 (quoting Snyder I, 834 F.3d

at 704)). Defendants do not address this factor in their response or in their motions for summary

judgment.

        In Snyder I, the court found that MSORA “advances all the traditional aims of punishment:

incapacitation, retribution, and specific and general deterrence.” 834 F.3d at 704. The court noted

that:

        Its very goal is incapacitation insofar as it seeks to keep sex offenders away from
        opportunities to reoffend. It is retributive in that it looks back at the offense (and
        nothing else) in imposing its restrictions, and it marks registrants as ones who
        cannot be fully admitted into the community. Further, as discussed below, it does
        so in ways that relate only tenuously to legitimate, non-punitive purposes. Finally,
        its professed purpose is to deter recidivism (though, as discussed below, it does not
        in fact appear to do so), and it doubtless serves the purpose of general deterrence.

Id. However, the court in Snyder I gave this factor little weight, noting that the same goals can also

be described as “civil and regulatory.” Id.

        The court in Rausch II found SORA to promote the traditional aims of punishment as

applied to that plaintiff, and this Court finds that court’s reasoning persuasive:

        Here, the permanence of the restrictions imposed on Plaintiff emulate retribution,
        as the perpetual restrictions are imposed on the basis of his former conviction, not
        his likelihood of re-offense. Likewise, the exclusion zones track the aims of specific
        deterrence and incapacitation by forever limiting Plaintiff’s access to places and
        areas around places where children may be. Though [SORA’s] restrictions promote
        deterrence, both the Supreme Court and the Sixth Circuit have emphasized that a
        deterrent purpose does not make a statute criminal . . . On balance, the Court finds



                                                 53

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 53 of 87 PageID #: 2446
         that permanence of [SORA’s] restrictions, based solely on his prior offense rather
         than a present potential of re-offense, weigh in favor of traditional punitive aims.

461 F. Supp. 3d at 765–66; see also Rausch I, 382. F. Supp. 3d at 797.

         The Court finds that this factor weighs in favor of Plaintiffs on their as-applied challenge.

Additionally, since the statute would apply the same permanent restrictions, regardless of the

potential of a re-offense to all registrants, the Court finds that this factor weighs in favor of

Plaintiffs on their facial challenge. As noted, however, the significance of this factor is relatively

minor.

                 d. Does SORA have a rational connection to a non-punitive purpose?

         “The Act’s rational connection to a nonpunitive purpose is a ‘[m]ost significant’ factor in

our determination that the statute’s effects are not punitive.” Smith v. Doe, 538 U.S. at 102 (quoting

United States v. Ursery, 518 U.S. 267, 290 (1996)). Thus, if the Court were to find a rational

connection to a non-punitive purpose, that would cut heavily against Plaintiffs’ position.

         Plaintiffs argue that here, like in Snyder I, there

         is no empirical evidence that Tennessee’s SORA serves its supposed non-punitive
         purpose. This disconnect between SORA’s means and ostensibly non-punitive ends
         is exacerbated by the absence of any individualized assessment of a registrant’s
         dangerousness or proclivities. Like Michigan’s sex offender registry law, the geo-
         graphic restrictions of Tennessee’s SORA are crude, blunt instruments that apply
         without regard to actual dangerousness.

(Doc. No. 67 at 23).

         In Snyder I, the court found it concerning that the record provided “scant support” that

MSORA was accomplishing its professed goals. 834 F.3d at 704. The court pointed to various

evidence put into the record by plaintiffs showing that recidivism might not be lowered (and in

fact might be increased) by the restrictions imposed by the statute. Id. The Sixth Circuit cautioned

courts against using intuition to make a decision regarding the rational connection, noting that



                                                   54

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 54 of 87 PageID #: 2447
“while it is intuitive to think that at least some sex offenders—e.g., the stereotypical playground-

watching pedophile—should be kept away from schools, the statute makes no provision for

individualized assessments of proclivities or dangerousness, even though the danger to children

posed by some—e.g., Doe # 1, who never committed a sexual offense—is doubtless far less than

that posed by a serial child molester.” Id. at 705.

       Defendants argue that in Snyder I, the plaintiffs developed an extensive record via experts

who testified regarding doubts cast by empirical studies on if recidivism is high. (Doc. No. 91 at

4). Defendants additionally rely on Bredesen, noting that the Sixth Circuit has previously held that

“the Tennessee legislature could rationally conclude that sex offenders present an unusually high

risk of recidivism, and that stringent registration, reporting, and electronic surveillance

requirements can reduce that risk and thereby protect the public without further ‘punishing’ the

offenders.” 507 F.3d at 1006. For reasons previously discussed, Defendants bare reliance on

Bredesen (and presumably the rational connection credited therein), to the exclusion of presenting

this Court with argument or evidence suggesting that SORA (in its present form) is rationally

connected to a non-punitive purpose such as lowering recidivism, is misplaced. Even in Bredesen,

the court noted that it was relying on undisputed statistics by the United States Department of

Justice cited by SORA’s preamble in evaluating if SORA (in its former form) and the Pilot Project

Act had a rational connection to a non-punitive purpose. Id. Perhaps Defendants intend to rely on

these kinds of statistics here, but Defendants do not say so.

       Defendants also cite to a more recent Tenth Circuit case (which was issued several months

before the decision in Snyder I), Shaw v. Patton, 823 F.3d 556 (10th Cir. 2016), in which the Tenth

Circuit held that the Oklahoma legislature rationally could conclude that there was a connection

between residency restrictions in the statute and the reduction of recidivism, which promoted



                                                  55

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 55 of 87 PageID #: 2448
public safety. Id. at 573. The Tenth Circuit did not cite to any evidence that the recidivism was

actually lowered by the residency restrictions. Id. Defendants seem to argue from their citation to

this case that provisions in a sex offender registry law are rationally related to a non-punitive

purpose when they are aimed at “reducing sex offenders’ temptations and opportunities to

reoffend.” (Doc. No. 91 at 5). Assuming that Defendants invoked Shaw to imply that SORA’s

residency restrictions were rationally connected to SORA’s non-punitive purpose of deterring

recidivism, the Court would reject the implication based on the Sixth Circuit’s reasoning in Snyder

I, which cautioned against knee-jerk reactions and the automatic association of lowered recidivism

rates with geographic restrictions. In Snyder I, as noted above, the court found that “[t]ellingly,

nothing the parties have pointed to in the record suggests that the residential restrictions have any

beneficial effect on recidivism rates. And while it is intuitive to think that at least some sex

offenders—e.g., the stereotypical playground-watching pedophile—should be kept away from

schools, the statute makes no provision for individualized assessments of proclivities or

dangerousness.” Snyder I, 834 F.3d at 705. Here, the parties have similarly pointed to nothing in

the record that shows that SORA has a beneficial effect on recidivism rates. Therefore, Defendants

provide the Court with no rational connection to a non-punitive purpose.

       Defendants do not cite the Court to the legislative findings in SORA, which lay out the

purposes of the statute. Because Defendants did not even mention the legislative findings in

arguing that SORA is rationally related to a non-punitive purpose, Defendants also made no

attempt to connect SORA’s listed purposes with non-punitive purposes as applied to Plaintiffs’

claims. As this is a “most significant factor,” the Court nevertheless will briefly examine these

legislative findings, as the court did in Rausch II (which featured a similar lack of argument from




                                                 56

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 56 of 87 PageID #: 2449
the defendants). Smith v. Doe, 538 U.S. at 102 (cleaned up); 461 F. Supp. 3d at 767. These

legislative findings include:

           •   “Repeat sexual offenders, sexual offenders who use physical violence and sexual
               offenders who prey on children are violent sexual offenders who present an extreme
               threat to the public safety. Sexual offenders pose a high risk of engaging in further
               offenses after release from incarceration or commitment and protection of the
               public from these offenders is of paramount public interest”;

           •   “It is a compelling and necessary public interest that the public have information
               concerning persons convicted of sexual offenses collected pursuant to this part, to
               allow members of the public to adequately protect themselves and their children
               from these persons”;

           •   “In balancing the sexual offender’s and violent sexual offender’s due process and
               other rights against the interests of public security, the general assembly finds that
               releasing information about offenders under the circumstances specified in this part
               will further the primary governmental interest of protecting vulnerable populations
               from potential harm”;

           •   “The registration of offenders, utilizing complete and accurate information, along
               with the public release of specified information concerning offenders, will further
               the governmental interests of public safety and public scrutiny of the criminal and
               mental health systems that deal with these offenders”;

           •   “To protect the safety and general welfare of the people of this state, it is necessary
               to provide for continued registration of offenders and for the public release of
               specified information regarding offenders. This policy of authorizing the release of
               necessary and relevant information about offenders to members of the general
               public is a means of assuring public protection and shall not be construed as
               punitive.”

Tenn. Code Ann. § 40-39-201(b). “These stated goals include several non-punitive purposes, such

as public scrutiny of the criminal and mental health systems that deal with sex offenders, reduction

of recidivism, and providing for the protection of the public.” Rausch II, 461 F. Supp. 3d at 767.

       Like Plaintiffs here, the plaintiff in Rausch II thinly supported his argument that there was

no rational connection to a non-punitive purpose by citing merely to the evidence of recidivism

the plaintiffs put on in Snyder I, and the defendants (like Defendants here, who suffer from a dearth



                                                 57

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 57 of 87 PageID #: 2450
of arguments) failed to point to a non-punitive rationale for SORA’s restrictions as-applied to the

plaintiff. Rausch II, 461 F. Supp. 3d at 766. The court there ultimately found that:

       the record is devoid of support for the notion that perpetually imposing [SORA’s]
       restrictions accomplishes these goals as applied to Plaintiff. “[W]hile it is intuitive
       to think that at least some sex offenders . . . should be kept away from schools, the
       statute makes no provision for individualized assessments of proclivities or
       dangerousness.” Snyder, 834 F.3d at 705. Presumably, Defendant is arguing that
       the nature of Plaintiff’s convictions should cause the Court to intuit the need for a
       lifetime obligation. The Court does not take lightly the egregiousness of Plaintiff’s
       crimes over twenty years ago, but Defendant has not tethered any of [SORA’s] non-
       punitive rationale to the case at hand. While the parties quibble about the
       appropriateness of considering statistical findings regarding recidivism referenced
       in Snyder that is not before this Court, Defendant cannot escape the absence of
       evidence in this record of non-punitive purposes. Specifically, there is no indication
       that the restrictions of [SORA] have kept Plaintiff from re-offending or that
       requiring a lifetime of compliance will do so. See Hoffman v. Vill. of Pleasant
       Prairie, 249 F. Supp. 3d 951, 959 (E.D. Wis. 2017) (“[a]n individualized
       assessment helps to ensure that a statute’s particularly harsh disability or restraint
       is rationally related to a non-punitive purpose”) (quoting Shaw, 823 F.3d at 575).
       Instead, the restrictions have greatly limited Plaintiff’s ability to acquire better-
       paying jobs and engage in normal, healthy recreational activities. The Court notes
       that Defendant certainly could demonstrate that [SORA’s] restrictions are
       rationally related to a non-punitive purpose, that has not been accomplished here.
       See id. at 960 (“[t]he lack of evidence eliminates the possibility that the
       [defendant's] action was rational”).

461 F. Supp. 3d at 767; see also Rausch I, 382 F. Supp. 3d at 798–99 (“The difficulty, much like

in Snyder, is that the present record is bereft of any factual support that the restrictions of the Act

accomplish those goals. Defendant has presented no information or studies to show how the

residential, work, or travel restrictions of the Act have protected public safety or reduced

recidivism by registered offenders. Nor is there any information or attempt to link the restrictions

of the Act to the success of the criminal justice or mental health systems in dealing with those

offenders. Instead, these stated legislative purposes appear to be supported by popular stereotypes,

rather than any individualized assessment of dangerousness. Most importantly, as applied to

Plaintiff, there is no evidence or argument that the restrictions of the Act have kept him from re-



                                                  58

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 58 of 87 PageID #: 2451
offending or that requiring him to comply with the Act for life will do so . . . While the Court does

not conclude that the Defendant cannot demonstrate that the restrictions of the Act are rationally

related to a non-punitive purpose, the Defendant has not done so in this case.” (internal citations

omitted)).

        Here, neither side has put any original evidence into the record on this issue. The Plaintiffs

rely primarily on Snyder I, and Defendants rely on Bredesen and Shaw. Given the absence of

evidence to prove or disprove a rational connection, the evaluation of this factor turns on which

party has the burden for each kind of challenge. From its research, the Court cannot see where the

Sixth Circuit has explicitly stated whether the challenger bears the burden on an as-applied

challenge. Rausch II suggests that the “as applied” challenger does not, and this is consistent with

what other courts have said (albeit in other contexts): the state (officials) must justify the regulation

as applied to the particular challenger. See, e.g., Free Speech Coal., Inc. v. Attorney Gen. U.S., 787

F.3d 142, 160 (3d Cir. 2015) (“Unlike an as-applied challenge, the burden falls upon Plaintiffs to

demonstrate the Statutes’ facial overbreadth [under the First Amendment].” (citing Virginia v.

Hicks, 539 U.S. 113, 122 (2003)), on reh’g vacated on other grounds, Free Speech Coal., Inc. v.

Attorney Gen. United States, 825 F.3d 149 (3d Cir. 2016); Educ. Media Co. at Virginia Tech, Inc.

v. Insley, 731 F.3d 291, 298 (4th Cir. 2013) (“In an as-applied challenge [made on First

Amendment grounds, … the state must justify the challenged regulation with regard to its impact

on the plaintiffs.”) The Court does not see why the burden would not fall on Defendants here just

as it would if the challenge here were based purely on the First Amendment. Because of this, the

Court finds that this factor weighs in favor of Plaintiffs on their as-applied challenge for reasons

mirroring those in Rausch II.




                                                   59

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 59 of 87 PageID #: 2452
       However, in the case of a facial challenge, the burden clearly falls on the challenger to

show what needs to be shown, and not on the state (officials) to disprove the existence of what

needs to be shown. Thus, the court cannot find that this factor weighs in favor of Plaintiffs to the

extent that they have brought a facial challenge, as Plaintiffs have not shown the Court that “that

no set of circumstances exists under which [the statute] would be valid.” Speet, 726 F.3d at 872

(quoting United States v. Stevens, 559 U.S. at 472).

               e. Is SORA excessive with respect to this purpose?

       Relying on Snyder I, Plaintiffs state that there is “no evidence of any positive

counterbalance to the onerous burdens imposed by Tennessee’s practically identical reporting

requirements and geographic restrictions.” (Doc. No. 67 at 24). Plaintiffs focus on “blanket

restrictions” that they claim “limit, restrict, and burden all registrants indiscriminately.” (Id.).

Defendants do not address this factor (excessiveness) in their response or in their memorandums

in support of their Motions.

       In Snyder I, the court noted that the requirement for “frequent, in person appearances before

law enforcement” appears to have no relation to public safety. 834 F.3d at 705. The Court,

especially absent any contrary information, agrees; in particular, it is not willing to blindly assume

that periodic mandatory visits to law-enforcement offices actually helps law enforcement keep a

proverbial eye on the registrant in a way that actually deters the registrant from re-offending in

between visits. In Snyder I, the court also noted that the “negative effects are plain on the law’s

face.” Id. In Rausch II, the court similarly noted that “the record before the Court is devoid of

positive consequences arising from the lifetime of restrictions placed on Plaintiff. Put simply,

Defendants have not shown that the public is safer or that Plaintiff has been saved from recidivism




                                                 60

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 60 of 87 PageID #: 2453
by a lifetime of restrictions, as opposed to just ten years.” 461 F. Supp. 3d at 767; see also Rausch

I, 382 F. Supp. 3d at 799. The same is true in the present case

       Therefore, the Court finds that this factor weighs in favor of Plaintiffs on both their as-

applied and facial challenges.

               f. Other factors

       The five relevant factors (questions) raised by the Sixth Circuit in Snyder I are not

necessarily exclusive. However, the Court does not perceive that any additional material factors

were brought to its attention on the ex post facto issue.

               g. Conclusion

               1. Facial Challenge

       As noted above, to succeed on a typical facial challenge, “a plaintiff must establish ‘that

no set of circumstances exists under which [the statute] would be valid.’” Speet, 726 F.3d at 872

(quoting Stevens, 559 U.S. at 472).

       As discussed above, Plaintiffs ask the Court to find that “every retroactive application” of

SORA is unconstitutional under the Ex Post Facto Clause. (Doc. No. 93 at 11). In other words,

they ask the Court to find that the statute is unconstitutional on its face. But the Court declines to

do so because Plaintiffs have not made a sufficient showing, as required, that all retroactive

applications of SORA are unconstitutional. The Court has noted above this lack of evidence, and

the fact that several of the factors cut against a finding that SORA imposes punishment in all cases

or as a general matter. The most glaring of these is the rational-connection factor, which “is a

‘[m]ost significant’ factor in our determination that the statute’s effects are not punitive.” Smith v.

Doe, 538 U.S. at 102 (quoting United States v. Ursery, 518 U.S. at 290).

       Therefore, the Court finds that it cannot grant Plaintiff’s Motion to the extent is makes a

facial challenge.
                                                  61

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 61 of 87 PageID #: 2454
               2. As-applied Challenge

       “[E]ven if each individual restriction passes muster in isolation, Plaintiff’s motion for

summary judgment has attacked the retroactive lifetime imposition of all of [SORA’s]

requirements, which have grown since [SORA’s] enactment. Consequently, the Court must

consider the combined, cumulative lifetime impact of all of [SORA’s] requirements on Plaintiff.”

Rausch II, 461 F. Supp. 3d at 768. In Rausch II, the Court found that the requirement of lifetime

compliance with SORA was punitive as to the plaintiff, reasoning that:

       [SORA] has hampered his employment opportunities, prevented him from finding
       an alternative residence, and demanded onerous reporting requirements without an
       individualized assessment of whether those requirements and restrictions are
       necessary to protect the public from Plaintiff. Defendant has not shown that the
       benefits of [SORA] to the State of Tennessee outweigh the negative consequences
       to Plaintiff. Further, Defendant has not provided an individualized justification for
       the imposition of [SORA’s] burdens for the remainder of Plaintiff's life. Further
       still, Defendant has suggested that ease of parking and helpful law enforcement
       officers have mitigated [SORA’s] burdens, rather than meeting Plaintiff's “clearest
       proof” of the punitive effects that [SORA] has had. In short, the retroactive
       imposition of lifetime compliance violates the Ex Post Facto Clause as applied to
       Plaintiff, and Plaintiff is entitled to summary judgment on this claim.

Id. at 768-69; see also Rausch I, 382 F. Supp. 3d at 799-800.

       Here, the Court similarly finds that the effect of lifetime compliance with SORA is punitive

as to Plaintiffs in regards to its public classification and its reporting obligations. The Court has

found that all of the factors (and subfactors) concerning punitive effect lean in favor of Plaintiffs

on their as-applied challenge. Perhaps the Court would reach a different result were the compliance

requirements not lifelong. But certainly with lifelong requirements, for the reasons stated above,

SORA is violative of the Ex Post Facto Clause due to its punitive effects.

       For the reasons discussed, the Court will grant Plaintiff’s Motion, to the extent it is based

on their as-applied challenge, on ex post facto grounds.

       The Court will discuss the resulting relief at the conclusion of this opinion.

                                                 62

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 62 of 87 PageID #: 2455
               h. Plaintiffs’ Other Claims

       In addition to challenging Plaintiffs’ ex post facto claim (discussed above),38 Defendants

also move for summary judgment on all of Plaintiffs’ remaining claims (those that survived the

November 9 Order), namely: (1) Due Process Violation of the Right to Education and Upbringing

of Children (Count IV); (2) First Amendment Violation (Count V); (3) Due Process Violation of

Imposing Criminal Liability Without Knowledge (Count VIII); and (4) Due Process Violation for

Vagueness and Impossibility of Compliance (Count IX).

       A. Plaintiffs’ as-applied challenges

       In addition to Plaintiffs’ ex post facto claims, all of Plaintiffs’ remaining claims are brought

on an as-applied basis (if not also on a facial basis). To reiterate, the claims are: (1) Due Process

Violation of the Right to Education and Upbringing of Children,39 (2) First Amendment




38
   The Court has chosen to discuss the Ex Post Facto claim first because 1) it was the only claim
discussed in both motions for summary judgment, 2) it was the claim subject to the most fulsome
briefing by the parties, and 3) the Sixth Circuit in Snyder I, in a case involving similar
constitutional issues, began with an assessment of the ex post facto challenge, as discussed above
at length. 834 F.3d at 699 (“We begin our analysis with the Ex Post Facto issue.”).
39
   Though they never specifically state that this claim is brought solely on as an as-applied basis,
Plaintiffs do not assert at any point that they have brought this claim as a facial attack on SORA.
Both the Complaint and the Response to Defendants’ Motion for Summary Judgment seem to
contemplate only an as-applied challenge, using language such as “Plaintiffs’ fundamental right”
and “their children.” (Doc. No. 93 at 14); (Doc. No. 1 at ¶¶ 157-59). Plaintiffs also make passing
reference in their response to “all registrants.” (Doc. No. 93 at 11, 14). However, as noted they do
not make any assertion that they have brought a facial challenge, as they did when addressing the
ex post facto claim. (Id.). The Court therefore does not believe Plaintiffs to have brought a facial
challenge via this claim.



                                                 63

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 63 of 87 PageID #: 2456
Violation,40 (3) Due Process Violation of Imposing Criminal Liability Without Knowledge, 41 and

(4) Due Process Violation for Vagueness and Impossibility of Compliance.42

        As discussed above, the Court has found that SORA is unconstitutional under the Ex Post

Facto Clause as applied to Plaintiffs. The Court will not reach these additional as-applied claims,

as the Court has already granted relief to Plaintiffs on ex post facto grounds. “It is a well established

principle governing the prudent exercise of this Court’s jurisdiction that normally the Court will

not decide a constitutional question if there is some other ground upon which to dispose of the

case.” Escambia Cty., Fla. v. McMillan, 466 U.S. 48, 51 (1984); see also Snyder I, 834 F.3d at 706

(“As we have explained, this case involves far more than an Ex Post Facto challenge. And as the


40
   Though Defendants seem to address Plaintiffs’ First Amendment Claim only as an as-applied
challenge, Plaintiffs specify in their Complaints that “requirements to report information about
Internet accounts and activity is invalid under the First Amendment both on its face and as applied
because it is not narrowly tailored to serve a compelling state interest and because it prohibits a
substantial amount of protected speech.” (Doc. No. 1 at ¶ 159 (emphasis added)). The Court in this
subsection addresses only Plaintiffs’ as-applied First Amendment challenge. The Court will
address Plaintiffs’ facial challenge in the next subsection.
41
   Similar to the Due Process Violation of the Right to Education and Upbringing of Children
claim, Plaintiffs are unclear as to whether this is brought as an as-applied or facial challenge in
their Complaints, but they do not seem to assert at any point that they bring a facial attack.
Therefore, the Court does not believe Plaintiffs to have brought a facial challenge on this claim.
42
   Plaintiffs’ Complaints do not make clear whether their vagueness and impossibility claims were
intended to challenge SORA facially or as applied to them. But case law indicates that because
this particular vagueness challenge does not implicate First Amendment rights, it cannot properly
constitute a facial challenge. “Although a vagueness analysis in the context of first amendment
rights may involve consideration of hypothetical facts not specifically before the court, ‘it is well
established that vagueness challenges to statutes which do not involve First Amendment freedoms
must be examined in the light of the facts of the case at hand.’” United States v. Krumrei, 258 F.3d
535, 537 (6th Cir. 2001) (quoting United States v. Powell, 423 U.S. 87, 92 (1975)) (citations
omitted). Here, because Plaintiffs’ vagueness challenges do not involve First Amendment rights,
Plaintiffs “bear[] the burden of establishing that the statute is vague as applied to [their] particular
case, not merely that the statute could be construed as vague in some hypothetical situation.” Id.
(United States v. Avant, 907 F.2d 623, 625 (6th Cir.1990)). The Court therefore only addresses this
as an as-applied challenge.



                                                   64

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 64 of 87 PageID #: 2457
district court’s detailed opinions make evident, Plaintiff’s arguments on these other issues are far

from frivolous and involve matters of great public importance. These questions, however, will

have to wait for another day because none of the contested provisions may not be applied to the

plaintiffs in this lawsuit, and anything we would say on those other matters would be dicta.”);43

Rausch II, 461 F. Supp. 3d at 773 (collecting cases and stating “the Court has already addressed

constitutionality of [SORA’s] lifetime obligation under the Ex Post Facto Clause. As this lifetime

obligation is an essential component of Plaintiff’s claim that [SORA’s] internet identifier

requirements are not narrowly tailored, it would be inappropriate and duplicative to address the

nature of Plaintiff’s as-applied First Amendment claim. Having effectively resolved this claim on

ex post facto grounds, the Court will not unnecessarily grant relief on First Amendment grounds

as well.”); Simonian v. Hunter Fan Co., No. 210CV02771JPMCGC, 2011 WL 13116674, at *3

(W.D. Tenn. May 19, 2011) (“The Court declines to decide the constitutional issue because [the]

complaint is subject to dismissal on another ground.”).

        In short, the Court has granted Plaintiffs’ relief on one basis, and it would be unnecessary

and inefficient at present for it consider alternatively granting the same relief on any other basis—

especially via the resolution of any constitutional claims, which should be avoided whenever

possible (as here). Thus, the Court declines to reach the additional as-applied challenges brought

by Plaintiffs.




43
   The district court here was faced with additional counts—similar to the additional counts
asserted by Plaintiffs here in their Complaints—asserting fundamental rights, retroactivity,
vagueness, and impossibility under the Due Process Clause and violations of the First Amendment.
John Does 1-4 v. Snyder, 932 F. Supp. 2d 803 (E.D. Mich. 2013), rev’d and remanded sub nom.
Does #1-5 v. Snyder [Snyder I], 834 F.3d 696 (6th Cir. 2016).


                                                 65

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 65 of 87 PageID #: 2458
          B. Plaintiffs’ facial First Amendment challenge

          In addition to the as-applied challenges discussed above, Plaintiffs bring (in Count V) a

facial challenge to the statute based on the First Amendment.44 Defendants, but not Plaintiffs, have

moved for summary judgment as to Plaintiffs’ First Amendment claim.

          Because a facial challenge by definition seeks relief broader than the kind of relief the

Court has afforded Plaintiffs on their as-applied ex post facto claim, the Court will address this

facial challenge. In their Complaints, Plaintiffs allege that SORA’s requirement that registrants

report information relating to their Internet accounts and activity (“Internet identifiers”) is invalid

under the First Amendment (as incorporated into the Fourteenth Amendment) because it

substantially interferes with Plaintiffs’ access to the Internet as a forum for speech and eliminates

Plaintiffs’ opportunities for anonymous Internet speech. (Doc. No. 1 ¶ 158).

          Plaintiffs specify in their Complaints that “requirements to report information about

Internet accounts and activity is invalid under the First Amendment both on its face and as applied

because it is not narrowly tailored to serve a compelling state interest and because it prohibits a

substantial amount of protected speech.” (Id. (emphasis added)). Nevertheless, Defendants treat

this claim entirely as if it makes only an as-applied challenge, and Plaintiffs never mention their

facial challenge in their briefing or correct Defendants’ implication that Plaintiffs bring only an

as-applied challenge under the First Amendment. In their Response to Defendants’ Motions for

Summary Judgment, Plaintiffs still focus primarily on their own situation,45 and they include just


44
     As noted, Plaintiffs also brought an as-applied First Amendment challenge.
45
   Essentially, Doe #1 claims that he would like to use the Internet for social media and
communication. (Doc. No. 93 at 6). However, Doe #1 does not use the Internet, computers, or
social media for fear of violating the law. (Id.). Doe #1 also fears that the government will monitor
his Internet use. (Id.). Doe #1 does not have an Amazon account, an email address, online banking,
or a social media account. (Doc. No. 94 at ¶ 30). Doe #1 has indicated that he would like to use


                                                  66

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 66 of 87 PageID #: 2459
a few references to registrants more generally. Plaintiffs do, however, make a few references to

registrants more generally and seem to argue beyond the scope of their own set of facts, and so the

Court deems them to have made a facial challenge under the First Amendment, though they have

not asserted the claim vigorously or effectively.46

       The Supreme Court has held that “[a]n author’s decision to remain anonymous is ‘an aspect

of the freedom of speech protected by the First Amendment.’” Signature Mgmt. Team, LLC v.

Doe, 876 F.3d 831, 835 (6th Cir. 2017) (quoting McIntyre v. Ohio Elections Comm’n, 514 U.S.

334, 342 (1995)). “Anonymity is a shield from the tyranny of the majority. It thus exemplifies the

purpose behind the Bill of Rights, and of the First Amendment in particular: to protect unpopular

individuals from retaliation—and their ideas from suppression—at the hand of an intolerant

society.” McIntyre, 514 U.S. at 357 (internal citation omitted). The right to speak anonymously

includes speech made over the Internet: “As with other forms of expression, the ability to speak

anonymously on the Internet promotes the robust exchange of ideas and allows individuals to




social media to communicate with his family and with others, but he has not indicated any specific
communication he would like to participate in. (Id. at ¶ 32).
        Doe #2 does use the Internet, but he is concerned that he must report all of his account
information to the government and that the government might use this information. (Doc. No. 93
at 6). Doe #2 uses the Internet for work, research, and reading the news. (Doc. No. 95 at ¶ 17). He
has two personal email accounts and conducts banking online. (Id. at ¶¶ 18, 19).
46
   Some of the references to registrants more generally include statements such as: “This
ambiguity, combined with the threat of felony conviction for non-compliance, chills speech by
forcing registrants either to overreport or underuse the internet”; “SORA does not expressly prohibit
law enforcement from disclosing registrants’ internet account information and immunizes them”;
“SORA expressly authorizes law enforcement officers to give registrants’ internet account information
to third parties”; “SORA imposes an onerous obligation to report any changes in internet account
information regardless of a registrant’s individual circumstances or the nature of the internet sites or
communications involved”; and “SORA is vague as to how quickly a registrant must report changes.”
(Doc. No. 93 at 15-19).


                                                  67

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 67 of 87 PageID #: 2460
express themselves freely without ‘fear of economic or official retaliation . . . [or] concern about

social ostracism.’” Id. at 835–36 (citation omitted).

       A law is unconstitutional under the First Amendment if it operates as an outright ban or

impermissibly burdens anonymous online speech. See Sorrell v. IMS Health Inc., 564 U.S. 552,

566 (2011)47 (“[T]he distinction between laws burdening and laws banning speech is but a matter

of degree . . . . Lawmakers may no more silence unwanted speech by burdening its utterance than

by censoring its content.” (internal quotation marks and citation omitted)). Although anonymous

speech over the Internet merits protection, as with all speech rights under the First Amendment,

the right to speak anonymously is not without limits. Indeed, “a state may permissibly infringe

upon this right when its interest is important enough and the law is appropriately tailored to meet

the stated interest.” Doe v. Shurtleff, 628 F.3d 1217, 1222 (10th Cir. 2010). Thus, when

determining if a law unconstitutionally burdens anonymous speech, courts look at the chilling

effect the law’s requirement of identification has on those individuals deciding whether to speak.

Id. at 1225.

       As has been discussed, a statute is facially unconstitutional if “no set of circumstances

exists under which [the statute] would be valid.” Speet, 726 F.3d at 872 (quoting United States v.

Stevens, 559 U.S. at 472). In the context of free speech rights, however, “[t]he Constitution gives

significant protection from overbroad laws that chill speech within the First Amendment’s vast

and privileged sphere.” Ashcroft, 535 U.S. at 244. Because of this extra protection, the First




47
  The court in Doe v. Rausch noted that sex offender registry laws in this area typically fall into
two camps: (1) a ban on certain Internet activity, or (2) requirements of reporting Internet account
activity. 461 F. Supp. 3d at 770 (collecting cases). However, the difference between a law banning
versus a law burdening speech “is but a matter of degree.” Id. (quoting Harris, 772 F. 3d at 572).
SORA falls into the second camp: it does not ban speech, but instead burdens speech through
registration requirements.
                                                 68

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 68 of 87 PageID #: 2461
Amendment provides “‘a second type of facial challenge,’ whereby a law may be invalidated as

overbroad if ‘a substantial number of its applications are unconstitutional, judged in relation to the

statute’s plainly legitimate sweep.’” United States v. Stevens, 559 U.S. at 473 (quoting Washington

State Grange v. Washington State Republican Party, 552 U.S. 442, 450 n.6, 128 S. Ct. 1184, 1191,

170 L. Ed. 2d 151 (2008)). The Sixth Circuit has explained the overbreadth doctrine as such:

       in a facial challenge, a plaintiff must show substantial overbreadth: that the statute
       prohibits “ ‘a substantial amount of protected speech both in an absolute sense and
       relative to [the statute’s] plainly legitimate sweep[.]’ ” Carey v. Wolnitzek, 614 F.3d
       189, 208 (6th Cir.2010) (quoting Connection Distrib. Co., 557 F.3d at 336). We
       have acknowledged that “[T]he concept of ‘substantial overbreadth’ ” has “some
       elusive qualities[.]” Connection Distrib. Co., 557 F.3d at 340; see also Taxpayers
       for Vincent, 466 U.S. at 800, 104 S. Ct. 2118 (“[t]he concept of ‘substantial
       overbreadth’ is not readily reduced to an exact definition.”). But the doctrine of
       substantial overbreadth “involves an inquiry into the ‘absolute’ nature of a law’s
       suppression of speech.” Connection Distrib. Co., 557 F.3d at 340. A facial
       challenge based on substantial overbreadth “describe[s] a challenge to a statute that
       in all its applications directly restricts protected First Amendment activity and does
       not employ means narrowly tailored to serve a compelling governmental interest.”
       Sec’y of State of Md. v. Joseph H. Munson Co., Inc., 467 U.S. 947, 966 n. 13, 104
       S. Ct. 2839, 81 L.Ed.2d 786 (1984) (citing Vill. of Schaumburg v. Citizens for a
       Better Env’t, 444 U.S. 620, 637–639, 100 S. Ct. 826, 63 L.Ed.2d 73 (1980) (rest of
       citation omitted)). As the Supreme Court has explained, the point of an overbreadth
       challenge “is that there is no reason to limit challenges to case-by-case ‘as applied’
       challenges when the statute on its face and therefore in all its applications falls short
       of constitutional demands.” Joseph H. Munson Co., Inc., 467 U.S. at 966 n. 13, 104
       S. Ct. 2839. If we determine that a statute is substantially overbroad, we have
       necessarily determined that there is “ ‘a realistic danger that the statute itself will
       significantly compromise recognized First Amendment protections of parties not
       before the Court.’ ” N.Y. State Club Ass’n v. City of N. Y., 487 U.S. 1, 11, 108 S.
       Ct. 2225, 101 L.Ed.2d 1 (1988) (quoting Taxpayers for Vincent, 466 U.S. at 801,
       104 S. Ct. 2118). To succeed in an overbreadth challenge, therefore, a plaintiff must
       “demonstrate from the text of [the statute] and from actual fact that a substantial
       number of instances exist in which the [statute] cannot be applied constitutionally.”
       N.Y. State Club, 487 U.S. at 14, 108 S. Ct. 2225.

Speet, 726 F.3d at 872–73.

       So a facial challenge in the First Amendment context is (a) necessarily an overbreadth

challenge and (b) easier to sustain than a facial challenge in other contexts in that it requires a



                                                  69

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 69 of 87 PageID #: 2462
showing only that the challenged statute will result in a “substantial number” of unconstitutional

applications, not a showing that its application would be unconstitutional in every case. Despite

facing a lower hurdle than a typical facial challenge, a challenge based on “[t]he overbreadth

doctrine is ‘strong medicine’ that is used ‘sparingly and only as a last resort.’” New York State

Club Ass’n, Inc. v. City of New York, 487 U.S. 1, 14 (1988) (quoting Broadrick v. Oklahoma, 413

U.S. 601, 613 (1973)). The Sixth Circuit has additionally stated that courts in this Circuit “will not

apply the ‘strong medicine’ of overbreadth analysis where the parties fail to describe the instances

of arguable overbreadth of the contested law.” Speet, 726 F.3d at 878 (internal quotation marks

and citation omitted). The plaintiff bears the burden of showing a court that substantial overbreadth

exists. Id.

        The factual record here reflects a problem similar to the one faced by the court in Rausch

II when analyzing the plaintiff’s challenge to SORA, and such analysis is instructive:

                Here, the factual record before the Court only identifies the effects that
        [SORA’s] internet identifier reporting requirements have had on Plaintiff.
        Likewise, briefs of the parties have largely failed to address [SORA’s] facial
        constitutionality, instead focusing on Plaintiff’s circumstances. This creates two
        barriers to the Court’s adjudication of Plaintiff’s facial attack.

                First, “the parties fail[ed] to describe the instances of arguable overbreadth
        of the contested law,” Speet, 726 F.3d at 878 (quoting Wash. State Grange, 552
        U.S. at 450 n. 6, 128 S. Ct. 1184); see Glenn, 690 F.3d at 422 (finding that the
        record was “ ‘utterly barren about whether some, many, indeed any, [other people]
        [were] affected by . . . application of the statute.’ ” (quoting Connection Distrib.
        Co., 557 F.3d at 338–39)); Connection Distrib. Co., 557 F.3d at 336 (stating that
        the plaintiff bears “ ‘the burden of demonstrating . . . substantial overbreadth.’ ”
        (quoting Hicks, 539 U.S. 113, 122, 123 S. Ct. 2191, 156 L.Ed.2d 148 (2003))
        (emphasis added)); United States v. Coss, 677 F.3d 278, 289 (6th Cir. 2012) (stating
        that a plaintiff “ ‘must demonstrate from the text of the statute and from actual fact
        that a substantial number of instances exist in which the law cannot be applied
        constitutionally.’ ”) (quoting Am. Booksellers Found. for Free Expression v.
        Strickland, 601 F.3d 622, 627 (6th Cir. 2010)) (emphasis added); accord Speet v.
        Schuette, 726 F.3d 867, 878 (6th Cir. 2013) (comparing the ample record before
        the court to instances where the record was insufficient for facial review for First
        Amendment overbreadth). Accordingly, without evidence that the statute is

                                                 70

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 70 of 87 PageID #: 2463
       overbroad in relation to other registrants, the Court certainly cannot conclude that
       it is substantially overbroad.

               Second, though “[l]itigation by hypothetical” is “sometimes required in
       free-speech cases,” Connection Distrib. Co. v. Holder, 557 F.3d 321, 335 (6th Cir.
       2009) (citations omitted), Plaintiff’s arguments are limited to cursorily comparing
       [SORA] to two related, yet distinguishable cases—Shurtleff and Packingham . . .

                To be sure, [SORA’s] internet identifier reporting requirements may be
       amenable to review for substantial overbreadth since there is an attendant threat of
       criminal sanctions. Though the Court’s ruling on Plaintiff’s ex post facto claim also
       alleviates Plaintiff’s specific First Amendment concerns, as discussed infra,
       “[l]itigants . . . are permitted to challenge a statute not because their own rights of
       free expression are violated, but because of a judicial prediction or assumption that
       the statute’s very existence may cause others not before the court to refrain from
       constitutionally protected speech or expression.” Broadrick v. Oklahoma, 413 U.S.
       601, 612, 93 S. Ct. 2908, 37 L.Ed.2d 830 (1973). Likewise, [SORA’s] internet
       identifier reporting requirements are not a paragon of statutory draftsmanship. See
       Haslam, No. 3:16-CV-02862, 2017 WL 5187117, at *17. But the Court will not
       “answer abstract questions” with only the undersigned’s “judicial imagination” as
       a guide, Connection Distrib. Co., 557 F.3d at 341 (citing United States v. Raines,
       362 U.S. 17, 22, 80 S. Ct. 519, 4 L.Ed.2d 524 (1960)), and this “contextual
       vacuum . . . counsels in favor of choosing discretion over valor.” Id. (citing New
       York State Club Ass’n, Inc. v. City of New York, 487 U.S. 1, 14, 108 S. Ct. 2225,
       101 L.Ed.2d 1 (1988)). Thus, without concrete evidence that [SORA’s] internet
       identifier reporting requirements are substantially overbroad or a sufficient basis
       for abstract constitutional review, Plaintiff’s facial First Amendment attack cannot
       survive summary judgment. See generally Doe v. City of Albuquerque, 667 F.3d
       1111, 1124 (10th Cir. 2012) (stating that “the distinction between facial and as-
       applied challenges is not so well defined that it has some automatic effect or that it
       must always control the pleadings and disposition in every case involving a
       constitutional challenge.” (quoting Citizens United v. FEC, 558 U.S. 310, 331, 130
       S. Ct. 876, 175 L.Ed.2d 753 (2010))).

461 F. Supp. 3d at 771-73. The undersigned would add, as indicated above, that the ultimate burden

is on Plaintiffs to establish that a statute is facially overbroad under the First Amendment. In the

context of a motion for summary judgment, this means that if a defendant-movant meets its initial

burden under Rule 56, the burden shifts to the plaintiff to show why there is a genuine issue of

material facts to be decided at trial, that defendant is not entitled to judgment as a matter of law

based on the facts not in dispute, or both. It behooves a plaintiff to whom such burden has shifted



                                                 71

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 71 of 87 PageID #: 2464
to be quite intentional in seeking to meet such a burden. And yet Plaintiffs, to whom such burden

did shift as explained below, have been anything but intentional about it here.

       Defendants argue that they are entitled to judgment on Plaintiffs’ First Amendment Claim

because the content-neutral regulation withstands intermediate scrutiny.48 (Doc. No. 74 at 14).

       In its November 9 Order denying in part and granting in part Defendants’ Motion to

Dismiss, this Court applied intermediate level scrutiny and denied Defendants’ Motion to Dismiss

Plaintiffs’ First Amendment claim. (Doc. No. 37 at 36-37). This Court held that without the benefit

of a full factual record it was unable to conclude that the provisions in question are sufficiently

narrowly tailored to a significant governmental interest. (Id. at 37).




48
  Notably, Defendants frame their argument in terms of SORA passing intermediate scrutiny, and
not in terms of SORA being substantially overbroad. Interestingly, it appears that the relationship
between “scrutiny” analysis and “overbreadth analysis” is not widely appreciated or understood.
As one commentator has noted, the relationship is indeed (at least largely) “unexplained.” Marc
Rohr, Parallel Doctrinal Bars: The Unexplained Relationship Between Facial Overbreadth and
“Scrutiny” Analysis in the Law of Freedom of Speech, 11 Elon L. Rev. 95, 103 (2019). From its
review of applicable case law, the best the Court can glean is that if a defendant can show that the
challenged statute withstands whatever level of “scrutiny” to which it is subject, then it is not
substantially overbroad in regard to a facial challenge. See e.g., Blau v. Fort Thomas Pub. Sch.
Dist., 401 F.3d 381, 392 (6th Cir. 2005) (“In the end, the school district has satisfied all three
prongs of the O’Brien test [which examined intermediate scrutiny for content-neutral restrictions
that incidentally burden free speech], which necessarily establishes that the [Plaintiffs] have not
met their burden of showing that they are entitled to ‘the strong medicine of overbreadth
invalidation.’”); Project Veritas v. Ohio Election Comm’n, 418 F. Supp. 3d 232, 263–64 (S.D.
Ohio 2019) (“Plaintiffs have not met their burden of showing the statute is substantially overbroad.
Moreover, because the Court finds that Ohio Revised Code § 3517.21(A)(1) is a content-neutral
law that survives intermediate scrutiny under O’Brien, it is not substantially overbroad.”); State v.
Casillas, 952 N.W.2d 629, 646 (Minn. 2020) (discussing the confusing relationship between
scrutiny and overbreadth review and determining that “an overbreadth analysis is needlessly
redundant if a statute has already survived strict scrutiny review”).
        For this reason, the Court finds that Defendants are entitled to judgment as a matter of law
on Plaintiff’s First Amendment challenge if SORA passes intermediate scrutiny as a matter of law
(based on facts not in dispute), irrespective of any separate test intended to otherwise assess
whether the statute is substantially overbroad.
                                                 72

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 72 of 87 PageID #: 2465
       Under the intermediate scrutiny analysis, a content-neutral regulation that burdens

anonymous speech will be upheld under the First Amendment if it: (1) “serve[s] a significant

governmental interest;” (2) [is] “narrowly tailored;” and (3) “leave[s] open ample alternative

channels for communication of the information.” Phelps-Roper v. Strickland, 539 F.3d 356, 362

(6th Cir. 2008). “In order to be narrowly tailored, a regulation must ‘promote[ ] a substantial

government interest that would be achieved less effectively absent the regulation, and does not

burden substantially more speech than is necessary to further the government’s legitimate

interests.’” Crookston v. Johnson, 841 F.3d 396, 403 (6th Cir. 2016) (quoting Tucker v. City of

Fairfield, Ohio, 398 F.3d 457, 463 (6th Cir. 2005)). “To satisfy this standard, a regulation need

not be the least speech-restrictive means of advancing the Government’s interests . . . . Narrow

tailoring in this context requires, in other words, that the means chosen do not ‘burden substantially

more speech than is necessary to further the government’s legitimate interests.’” Turner Broad.

Sys., Inc. v. F.C.C., 512 U.S. 622, 662 (1994) (quoting Ward v. Rock Against Racism, 491 U.S.

781, 799 (1989)). “The Constitution gives significant protection from overbroad laws that chill

speech within the First Amendment’s vast and privileged sphere.” Ashcroft, 535 U.S. at 244. “The

concern that an overbroad statute deters protected speech is especially strong where, as here, the

statute imposes criminal sanctions.” Doe v. Harris, 772 F.3d 563, 578 (9th Cir. 2014).

       In support of their argument that SORA withstands intermediate-level scrutiny, Defendants

rely almost exclusively on Doe v. Shurtleff, 628 F.3d 1217, 1222 (10th Cir. 2010). In Shurtleff, the

Tenth Circuit upheld a Utah statute requiring all sex offenders living in Utah to register their

“internet identifiers” which included “any electronic mail, chat, instant messenger, social

networking, or similar name used for Internet communication.” Shurtleff, 628 F.3d at 1221 (citing

Utah Code Ann. § 77–27–21.5(1)(j)). The court applied a “narrowing” construction to the statute



                                                 73

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 73 of 87 PageID #: 2466
and found that the disclosure of registrant’s online identifiers to state officials did not unnecessarily

interfere with their First Amendment right to speak anonymously. Id. at 1226.

        In so finding, the court noted that an unconstitutional chilling effect does not arise “merely

from the individual’s knowledge that a governmental agency was engaged in certain [information-

gathering] activities or from the individual’s concomitant fear that, armed with the fruits of those

activities, the agency might in the future take some other and additional action detrimental to that

individual.” Id. (quoting Laird v. Tatum, 408 U.S. 1, 11 (1972)). The court explained that “[i]n

evaluating these interests, the Supreme Court has suggested a distinction between the mandatory

disclosure in public of a speaker’s identity and the requirement that a speaker provide information

to the government that could later be used to trace speech back to its source.” Shurtleff, 628 F.3d

at 1222. The court further explained that the Supreme Court has distinguished between a provision

that required identification at the time of speech and a provision that just required an individual’s

name and address to be on file, finding the former provision unconstitutional and the latter

constitutional. Id. (discussing Buckley v. American Constitutional Law Foundation, Inc., 525 U.S.

182 (1999)). This distinction was because the constitutional statute required disclosure of an

offender’s identity only sometime after the speech occurred, and not concurrently with the speech.

Shurtleff, 628 F.3d at 1225.

        As the court in Rausch II explained, Shurtleff is inapposite here because, unlike SORA,

the Utah law expressly limited law enforcement’s ability to look beyond the anonymity of the

Internet identifiers “to assist in investigating kidnapping and sex-related crimes, and in

apprehending offenders[.]” Utah Code Ann. § 77–27–21.5(1)(j). SORA here has no similar express

limitation. Rausch II, 461 F. Supp. 3d at 772. Notably, an earlier version of the Utah statute

likewise contained no such restriction, and a district court found that version to infringe on the



                                                   74

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 74 of 87 PageID #: 2467
plaintiff’s right to anonymous speech. Shurtleff, 628 F.3d at 1221. In response, the Utah legislature

amended the statute to place limits on how law enforcement could use the information, and it was

the amended version the Tenth Circuit upheld as constitutional in Shurtleff. Id.

        Ultimately, the court in Rausch II declined to find SORA facially unconstitutional under

the First Amendment because the plaintiffs “ha[d] not provided authority for the notion that this

has a facially unconstitutional chilling effect.” Id. The Court held that “without concrete evidence

that [SORA’s] internet identifier reporting requirements are substantially overbroad or a sufficient

basis for abstract constitutional review, Plaintiff’s facial First Amendment attack [could not]

survive summary judgment.” Id. at 773.

        As noted above, it appears there is no genuine dispute of material fact as to Plaintiffs’ First

Amendment challenge. It also appears, subject to Plaintiffs’ rebuttal, that Defendants are entitled

to judgment as a matter of law on the grounds that SORA passes intermediate scrutiny, as

Defendants claim.49 True, Defendants do little to establish this claim other than to rely, ill-

advisedly, on Shurtleff. But the Court agrees that they are correct in their (mostly conclusory)

assertion that the challenged regulations (1) serve a significant governmental interest (2) are

narrowly tailored in that this government interest would be achieved less effectively absent the

regulation, and the regulations do not burden substantially more speech than is necessary to further

that interest; and (3) leave open ample alternative channels for communication of the information

.


49
  Defendants are correct in this regard even though, as noted, they were off the mark in relying on
Shurtleff for this proposition. To the extent that the Court is relying sua sponte on its own rationale,
the Court perceives that it has the authority to do so inasmuch as it has the much greater authority
to enter summary judgment sua sponte so long as the losing party was on notice of the need to
come forward with all of its (material) evidence. See Employers Ins. of Wausau v. Petroleum
Specialties, Inc., 69 F.3d 98, 105 (6th Cir. 1995).



                                                  75

    Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 75 of 87 PageID #: 2468
        Plaintiffs do not contest that intermediate scrutiny applies. Nor do they contest the

satisfaction of the first and third criteria of intermediate scrutiny, i.e., that SORA’s Internet account

reporting requirements serve a significant government interest and that there are ample channels

for communication open.50 (Doc. No. 93 at 15-18). Rather, they argue that “Defendants’ motion

for summary judgment on [their First Amendment] claim should be denied based on the Ninth

Circuit’s ruling in Doe v. Harris, which upheld a First Amendment challenge to California’s

closely analogous internet account reporting requirements.” (Doc. No. 93 at 15-18). The court in

Harris, similar to Plaintiffs here, skirted the issues of an important government interest and

alternative channels of communication, focusing entirely on whether the act at issue was narrowly

tailored. Doe v. Harris, 772 F.3d 563, 582 (9th Cir. 2014) (“Because we conclude that the Act

burdens substantially more protected speech than is necessary, we decline to decide whether

California’s sex offender registration statute actually advances the government’s legitimate

interests. We likewise decline to consider whether there are ample alternative channels available

for registered sex offenders to speak.”). Likewise, Plaintiffs focus their argument on whether

SORA is narrowly tailored.

        As noted, Plaintiffs do not appear to dispute that the first and third considerations of

intermediate scrutiny are met in this case. The Court finds that both are met in this case. The Court

has already discussed SORA’s legislative findings, and Defendants cite particularly to SORA’s

stated purpose of keeping the public safe. (Doc. No. 74 at 15). Courts have routinely held that the

government has an interest in protecting the public (especially children) from sex offenders online.



50
   The Court notes that even if the parties contested the level of scrutiny, it would hold in
accordance with other courts examining similar statutes that this is a content-neutral restriction
(the statute applies broadly to the Internet and Internet identifiers, without targeting certain kinds
of websites or accounts) on speech and thus subject to intermediate scrutiny. E.g., Shurtleff, 628
F.3d at 1223; Doe v. Harris, 772 F.3d 563, 575-76 (9th Cir. 2014) (collecting cases).
                                                   76

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 76 of 87 PageID #: 2469
E.g., Packingham v. North Carolina, 137 S. Ct. 1730 (2017) (“Though the issue is not before the Court,

it can be assumed that the First Amendment permits a State to enact specific, narrowly tailored laws

that prohibit a sex offender from engaging in conduct that often presages a sexual crime, like contacting

a minor or using a website to gather information about a minor.”); Doe v. Jindal, 853 F. Supp. 2d 596,

605 (M.D. La. 2012) (“There can be no doubt that the state has a wholly legitimate interest in protecting

children from sex offenders online.”); Doe v. Snyder, 101 F. Supp. 3d 722, 726 (E.D. Mich. 2015) (“In

so holding, the court found that Michigan has ‘a compelling interest in protecting minors from violence

and sexual abuse’ and later noted that Michigan has ‘a robust interest in protecting the individuals,

especially children, from online predators.’ The parties concede that Michigan has a significant interest

in ‘investigating and deterring criminal activity[.]’” (discussing previous ruling of the court, internal

citations to docket omitted)); Doe v. Kentucky ex rel. Tilley, 283 F. Supp. 3d 608, 613 (E.D. Ky. 2017)

(finding statute unconstitutional when it prohibited any speech whatsoever on a social media website

but noting the “legitimate interests in protecting children from sexual abuse solicited via the internet”).

The Court agrees that protecting the public (especially children) from sex offenders on the Internet is

an important government interest. There also appears to be no dispute regarding whether alternative

channels of communication are open. Since SORA does not fully deprive registrants of their access to

the Internet, it leaves open many channels of communication for registrants (both offline and online).

Therefore, the Court finds that these two elements of intermediate scrutiny are met in this case.

        In their briefing, though not mentioning their supposed facial challenge, Plaintiffs make

two primary arguments in support of their First Amendment claim focused on whether SORA is

narrowly tailored. In particular, they assert that SORA violates the First Amendment because it

(SORA) is flawed in that it 1) has ambiguous terms and confusing timeframes, and 2) lacks specific

disclaimers against law enforcement use of information. In briefing, Plaintiffs rely almost entirely

upon the Ninth Circuit’s finding in Doe v. Harris, arguing that SORA’s Internet account reporting


                                                    77

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 77 of 87 PageID #: 2470
requirements are analogous to those in California’s act and “unconstitutionally chill[] anonymous

on-line speech to the same or greater extent than California’s law,” (Doc. No. 93 at 17), but aside

from the extensive references to Harris, Plaintiffs do not provide the Court with any analysis or

discussion of why their facial challenge (as opposed to their as-applied challenge) should survive

summary judgment.51 Among other things, Plaintiffs fail to explain why SORA’s two above-


51
   In Doe v. Harris, 772 F.3d 563 (9th Cir. 2014), the Ninth Circuit preliminarily enjoined
provisions of the Californians Against Sexual Exploitation Act (“CASE”), which required its
registrants to report to law enforcement “[a] list of any and all Internet identifiers established or
used by the person” and “[a] list of any and all Internet service providers used by the person.” 772
F.3d at 568 (quoting Cal. Penal Code § 290.015(a)(4), (5)). CASE defined “Internet identifier” as
“an electronic mail address, user name, screen name, or similar identifier used for the purpose of
Internet forum discussions, Internet chat room discussions, instant messaging, social networking,
or similar Internet communication.” Id. at 568-69 (citing Cal. Penal Code § 290.024(b)). CASE
also required registrants to send written notice to law enforcement within 24 hours of any additions
or changes to this information. Id. The court applied intermediate scrutiny to this content-neutral
regulation and concluded that the plaintiffs were likely to succeed on the merits because CASE
“unnecessarily chills protected speech in at least three ways: the Act does not make clear what sex
offenders are required to report, there are insufficient safeguards preventing the public release of
the information sex offenders do report, and the 24–hour reporting requirement is onerous and
overbroad.” Id. at 578.
        The Ninth Circuit declined to adopt the district court’s narrow interpretation of the
challenged reporting requirements, finding that the terms in the statue were ambiguous and
arguably inconsistent. Id. at 598. Those ambiguities, the court held, had a chilling effect on
registrants as it “may lead registered sex offenders either to overreport their activity or underuse
the Internet to avoid the difficult questions in understanding what, precisely, they must report.” Id.
at 579. “This uncertainty undermines the likelihood that the [Act] has been carefully tailored to
the [State’s] goal of protecting minors.” Id. (Reno v. Am. Civil Liberties Union, 521 U.S. 844, 871
(1997)).
        Next, the court found the plaintiffs likely to succeed on their claim that CASE’s provisions
allowing law enforcement to disclose to the public identifying Internet information “when
necessary to ensure the public safety based upon information available to the entity concerning
that specific person” is unconstitutional. Id. at 580 (quoting Cal. Penal Code § 290.45(a)(1)). In
particular, the court took issue with CASE’s lack of standards for judging what is necessary to
ensure the public safety. Id. The court explained that “[w]ithout such standard, the Act
impermissibly ‘places unbridled discretion in the hands of a government official or agency.’” Id.
(quoting City of Lakewood v. Plain Dealer Publ’g Co., 486 U.S. 750, 757 (1988)). Thus,
“registered sex offenders are unnecessarily deterred from engaging in anonymous online speech.”
Id. at 581.
        Finally, the Ninth Circuit found that CASE’s 24-hour reporting requirement “undeniably
impedes protected First Amendment Activity.” Id. at 581 (quoting McIntyre, 514 U.S. at 355). The


                                                 78

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 78 of 87 PageID #: 2471
referenced alleged flaws cause it to fail intermediate scrutiny. Plaintiffs provide a few references

to registrants generally and the challenges they face (as noted in a prior footnote), but Plaintiffs

did not provide the Court with any hypotheticals or examples showing the effect of the statute

(other than Plaintiffs’ circumstances, also noted in a prior footnote) is overbroad in that it

substantially burdens free speech rights. It would have behooved Plaintiffs to have done so, but

the Court has been provided with little analysis other than the comparison of the statute at issue

here to the statute at issue in Harris.

        As indicated above, in responding to Defendants’ Motions for Summary Judgment,

Plaintiffs mention SORA’s (supposedly) ambiguous terms and confusing timeframes for

registration.52 (Doc. No. 93 at 18). In denying Defendants’ Motion to Dismiss Plaintiff’s First


court found that “anytime registrants want to communicate with a new identifier, they must assess
whether the message they intend to communicate is worth the hassle of filling out a form,
purchasing stamps, and locating a post office or mailbox.” Id. at 582. The court further explained
that “[t]he mail-in requirement is not only psychologically chilling, but physically inconvenient,
since whenever a registered sex offender obtains a new ISP or Internet identifier, he must go
somewhere else within 24 hours to mail that information to the State.” Id.
52
  Plaintiffs argue that the timeframes for reporting changes to information related to the Internet
are confusing:

        SORA is vague as to how quickly a registrant must report changes. One provision
        requires reporting within three days and does not specify in-person reporting, while
        another requires reporting a “change in any other information” previously given on
        a registration form within 48 hours, in person. Since the information included on
        the registration form includes internet account information, these statutes can be
        read two ways. They could mean “new” internet account information must be
        reported in-person within 48 hours but “changes” can be reported within three days
        and not in person. Or they could mean all internet account information, new or
        changed, can be reported within three days. Given the criminal penalties for
        untimely reporting, the safe course is to report “new” internet account information
        in-person within 48 hours. The breadth of the reporting requirement, combined with
        its ambiguity and the threat of criminal penalties, unconstitutionally chills
        Plaintiffs’ ability to engage in online speech.

(Doc. No. 93 at 18).


                                                79

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 79 of 87 PageID #: 2472
Amendment claim in the November 9 Order, Chief Judge Crenshaw emphasized the grammatical

imprecision and confusing nature of the language of the statutory requirements regarding Internet

identifiers.53 (Doc. No. 38 at 35). Judge Crenshaw concluded that it “appears that the intent of the

requirement is [] for a registered offender to disclose any username or account he uses for an

“Internet communication platform[].” (Id.). In Rausch II, the court similarly noted that SORA’s

“internet identifier reporting requirements are not a paragon of statutory draftsmanship.” 461 F.

Supp. 3d at 772. After reviewing the statute, the Court agrees that the statute is certainly confusing

and unclear regarding what is required of registrants.54 Additionally, Plaintiffs argue that this




53
   SORA requires that, under penalty of perjury, registrants shall disclose the following
information:

       A complete listing of the offender’s electronic mail address information, including
       usernames, any social media accounts the offender uses or intends to use, instant
       message, other internet communication platforms or devices, and the offender’s
       username, screen name, or other method by which the offender accesses these
       accounts or websites
Tenn. Code Ann. § 40-39-203(i)(17).
54
  For example, typically, the word “including” is used to introduce examples of a term mentioned
earlier in a sentence, and here that earlier term is “electronic mail address information.” Although
“usernames” potentially falls within this category (though a better term, perhaps, would be “email
address,” as many email accounts do not require a “username”) the other terms following
usernames (“social media accounts,” “instant message,” “internet communication platforms or
devices,” “username” (again), and “screen name”) do not strike the Court as kinds of “electronic
mail address information,” and it is unclear where the term “including” is meant to relate to
anything after “usernames.”
         The Court has additional concerns about some of these terms. Registrants must disclose
“instant message.” Perhaps this is a typographical or grammatical error, but it is unclear what
should be disclosed relating to “instant message.” As written, this could be all instant messages
sent and/or account information related to instant messaging platforms. The statute additionally
mentions “other internet communication platforms or devices,” and it is unclear what “devices”
means—must registrants disclose each laptop, phone, and physical device capable of connecting
to the Internet? Finally, the last word in the list is “websites.” It is unclear whether websites that
do not provide communication tools, those that are used for shopping, or those that the registrant


                                                 80

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 80 of 87 PageID #: 2473
statute contains no prohibition on law enforcement to prevent disclosure of registrants’ account

information, and it is therefore unconstitutional just as was the statute in Harris.55 (Doc. No. 93 at

17). However, though the statute is confusing, Plaintiffs provide no real analysis of why the statute

is substantially overbroad in effectuating its important government purpose, besides generally

noting the confusing nature of the registration requirements and the potential disclosure of

information.

       The court in Rausch II found that the plaintiff’s citation to merely two cases was

insufficient to show that the plaintiff should succeed on a facial challenge.56 The court there found

that “without concrete evidence that [SORA’s] internet identifier reporting requirements are

substantially overbroad or a sufficient basis for abstract constitutional review, Plaintiff’s facial

First Amendment attack cannot survive summary judgment” and “as Plaintiff points out, [SORA]

does not expressly limit law enforcement’s use of internet identifier information . . . But Plaintiff

has not provided authority for the notion that this has a facially unconstitutional chilling effect.”

Rausch II, 461 F. Supp. 3d at 771-73. Here, Plaintiffs have similarly provided no concrete evidence




owns are included. All in all, suffice it to say what has been said before: these provisions are not a
paragon of legislative draftsmanship.
55
   Section § 40-39-203(m) allows law enforcement to transfer some Internet identifiers to “a
business or organization that offers electronic communication or remote computing services for
the purpose of prescreening users or for comparison with information held by the requesting
business or organization.” It also prohibits the requesting business or organization from further
disseminating the Internet identifiers. SORA contains no provision limiting law enforcement’s
ability to disclose registrant’s Internet identifiers to the public, and nowhere does SORA expressly
prohibit any law enforcement agency from publishing Internet identifiers to the public.
56
  The Court in Rausch II analyzed the facial challenge under the overbreadth analysis, which, as
discussed, has a confusing (and perhaps overlapping) relationship with intermediate scrutiny. In
analyzing whether SORA is overbroad for purposes of intermediate scrutiny, the Court finds
Rausch II’s analysis of the alternative question of whether SORA is substantially overbroad to be
helpful, though perhaps not directly on point.
                                                 81

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 81 of 87 PageID #: 2474
(or even argument) regarding the chilling effect of SORA that would constitute a facially

unconstitutional chilling effect.

       “[T]he Court will not answer abstract questions with only the undersigned’s judicial

imagination as a guide.” Rausch II, 461 F. Supp. 3d at 771-73 (internal quotation marks omitted).

Though, as the Court has noted, there are obvious grammatical and confusing issues with SORA’s

Internet reporting requirements, Plaintiffs have advanced no arguments as to how these issues

affect registrants or make the statute unconstitutional on its face. Shirking the burden that fell upon

them in opposing Defendants’ Motions, Plaintiffs have not provided the Court with sufficient

argument that SORA is unconstitutional on its face—i.e., fails the applicable intermediate

scrutiny—based on the two alleged flaws in SORA (or based on anything else). Therefore the

Court will grant summary judgment to Defendants on this claim.

               i. Remedies

       Plaintiffs request a permanent injunction, a declaratory judgment, and attorney’s fees in

their Complaints.

       In their Complaints, Plaintiffs ask the Court to issue a permanent injunction restraining the

Defendants from retroactively enforcing SORA against Plaintiffs. (Doc. No. 1 at 54). Defendants

argue that if the Court finds that some provisions of SORA are punitive under the Ex Post Facto

Clause, it should apply the doctrine of elision and sever the parts that are unconstitutional without

declaring the entire Act unconstitutional. (Doc. No. 91 at 5). Because the Court has concluded

that SORA is unconstitutional under the Ex Post Facto Clause only as applied to Plaintiffs, elision

would not be an appropriate remedy. See Rausch I, 382 F. Supp. 3d at 800.

       In order to obtain a permanent injunction, a plaintiff must satisfy a four-factor test: “(1)

that it has suffered an irreparable injury; (2) that remedies available at law, such as monetary



                                                  82

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 82 of 87 PageID #: 2475
damages, are inadequate to compensate for that injury; (3) that, considering the balance of

hardships between the plaintiff and defendant, a remedy in equity is warranted; and (4) that the

public interest would not be disserved by a permanent injunction.” eBay Inc. v. MercExchange,

L.L.C., 547 U.S. 388, 391 (2006).

       In briefing, neither party addressed any of the factors considered in connection with a

request for a permanent injunction. Further, Plaintiffs did not even identify a particular provision

of the statute that they wished to enjoin. As has been discussed, in its prayer for relief, the

Complaint merely stated “The retroactive application of the Act violates the Ex Post Facto Clause

of the U.S. Constitution, Art. I, § 10, cl. 1, because it makes more burdensome the punishment

imposed for offenses committed prior to its enactment.” (Doc. No. 1). The Plaintiffs then clarified,

in their Partial Motion for Summary Judgment, that they were challenging 1) the exclusionary

zones, 2) the labelling system, and 3) the registration system. Therefore, it is unclear from the

Complaint and the subsequent briefing the scope of the injunction Plaintiffs seek and what

provision(s) of SORA should be enjoined. Therefore, the Court will order, in the accompanying

Order, supplemental briefing from the parties regarding the scope of the injunction warranted

based on the Court’s conclusion that SORA is unconstitutional as applied to Plaintiffs.57


57
    Plaintiffs did not request this Court to have themselves removed from the SOR. Strangely,
Plaintiffs state in the Complaint that, “Even upon the clearest proof that Doe is not dangerous,
there is no mechanism under the Act that would allow Doe to have his registration obligations
eliminated or reduced.” (Doc. No. 1 at ¶ 66). But in fact there is such a mechanism. SORA provides
that registrants “may file a request for termination of registration requirements with TBA
headquarters.” Tenn. Code Ann. § 40-39-207(a)(1). Upon receiving this request, “TBI shall review
documentation provided by the offender and contained in the offender’s file and the [Sex Offender
Registry “SOR”], to determine whether the offender has complied with this part.” Id. at (b). Then,
TBI shall remove the registrant from the registry for several reasons, including “[t]he offender has
not been convicted of any additional sexual offense of violent sexual offense during the ten-year
period and the offender has substantially complied . . .” Id. at (c). The Court notes that it “is not in
a position to preempt the TBI’s evaluation of any future request for removal by Plaintiff.” Rausch
II, 461 F. Supp. 3d at 778. However, none of this is to say that the Court could not possibly order


                                                  83

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 83 of 87 PageID #: 2476
       Plaintiffs also seek declaratory relief under 28 U.S.C. §§ 2201-220258 “declaring that

retroactive application of the Act violates the prohibition in the United States Constitution against

ex post facto laws and issue a permanent injunction restraining the defendants from retroactively

enforcing the Act against Doe.” (Doc. No. 1 at 54). Neither party has briefed why declaratory relief

is appropriate (or inappropriate) in this case. The Supreme Court has held that the Declaratory

Judgment Act “confer[s] on federal courts unique and substantial discretion in deciding whether

to declare the rights of litigants.” Wilton v. Seven Falls Co., 515 U.S. 277, 286 (1995). When

determining whether a district court has properly exercised its discretion under the Declaratory

Judgment Act, the Court of Appeals usually considers five factors:

       (1) whether the declaratory action would settle the controversy;
       (2) whether the declaratory action would serve a useful purpose in clarifying the
       legal relations in issue;
       (3) whether the declaratory remedy is being used merely for the purpose of
       “procedural fencing” or “to provide an arena for res judicata”;
       (4) whether the use of a declaratory action would increase friction between our
       federal and state courts and improperly encroach upon state jurisdiction; and
       (5) whether there is an alternative remedy which is better or more effective.

Doe v. Vanderbilt Univ., No. 3:18-CV-00569, 2019 WL 4748310, at *11 (M.D. Tenn. Sept. 30,

2019) (citing Grand Trunk W. R.R. Co. v. Consol. Rail Co., 746 F.2d 323, 326 (6th Cir. 1984)).

Since there is no briefing on this issue or why the Court should or should not issue declaratory




as a remedy the cancellation of their registrations, but the Court does not see where Plaintiffs have
requested this.
58
   The Declaratory Judgment Act provides that “[i]n a case of actual controversy within its
jurisdiction . . . any court of the United States, upon the filing of an appropriate pleading, may
declare the rights and other legal relations of any interested party seeking such declaration, whether
or not further relief is or could be sought. Any such declaration shall have the force and effect of
a final judgment or decree and shall be reviewable as such.” 28 U.S.C.A. § 2201(a).
                                                 84

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 84 of 87 PageID #: 2477
relief in its discretion, the Court will defer a decision on whether declaratory relief is appropriate

and set a briefing schedule on this issue in its accompanying Order.

       Finally, pursuant to 42 U.S.C. § 1988(b), Plaintiffs have requested an award of attorney’s

fees and costs as a prevailing party under 42 U.S.C. §1983. The Court finds that Plaintiffs are a

prevailing party as they have obtained at least some relief on the merits of their claims. See Rausch

II, 461 F. Supp. 3d at 779 (citing Farrar v. Hobby, 506 U.S. 103, 111 (1992)). Neither party has

briefed the issue of attorney’s fees. The Court will also set a briefing schedule regarding attorney’s

fees in its accompanying Order.

       The Court again emphasizes that this ruling in favor of Plaintiffs is solely on an as-applied

basis and grounded solely on the Ex Post Facto Clause. The Court has not granted any relief on

any claim attacking the statute on its face, and this holding therefore is confined to the two

Plaintiffs, Doe #1 and Doe #2, who are before the Court in this instance.

                                          CONCLUSION

       For the foregoing reasons, the Court will rule as follows:

       Plaintiffs’ Motion for Partial Summary Judgment (Doc. No. 66) will be granted in part and

denied in part. Plaintiff’s Motion for Partial Summary Judgment will be denied to the extent

Plaintiffs bring a facial challenge under the Ex Post Facto Clause (Count I). Plaintiff’s Motion for

Partial Summary Judgment will be granted to the extent they bring an as-applied challenge under

the Ex Post Facto Clause (Count I).

       Defendants’ Motion for Summary Judgment Against John Doe #1 (Doc. No. 73) will be

granted in part and denied in part. The Motion will be granted to the extent Plaintiffs bring a facial

challenge under the Ex Post Facto Clause (Count I). The Motion will be granted to the extent

Plaintiffs bring a facial challenge under the First Amendment (Count V). The Motion will be



                                                 85

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 85 of 87 PageID #: 2478
denied to the extent it argues that Defendants are entitled to judgment on Plaintiffs’ claim on their

as-applied challenge under the Ex Post Fact Clause (Count I). For the reasons discussed, because

the Court has already granted Plaintiffs as-applied relief under the Ex Post Facto Clause, the Court

will refrain (for now, at least) from ruling on the additional as-applied claims as to which

Defendants seeks summary judgment: (1) Due Process Violation of the Right to Education and

Upbringing of Children (Count IV); (2) First Amendment Violation (as-applied) (Count V); (3)

Due Process Violation of Imposing Criminal Liability Without Knowledge (Count VIII); and (4)

Due Process Violation for Vagueness and Impossibility of Compliance (Count IX).

       Defendants’ Motion for Summary Judgment Against John Doe #2 (Doc. No. 79) will be

granted in part and denied in part. The Motion will be granted to the extent Plaintiffs bring a facial

challenge under the Ex Post Facto Clause (Count I). The Motion will be granted to the extent

Plaintiffs bring a facial challenge under the First Amendment (Count V). The Motion will be

denied to the extent it argues that Defendants are entitled to judgment on Plaintiffs’ claim on their

as-applied challenge under the Ex Post Fact Clause (Count I). For the reasons discussed, because

the Court has already granted Plaintiffs as-applied relief under the Ex Post Facto Clause, the Court

will refrain (for now, at least) from ruling on the additional as-applied claims as to which

Defendants seeks summary judgment: (1) Due Process Violation of the Right to Education and

Upbringing of Children (Count IV); (2) First Amendment Violation (as-applied) (Count V); (3)

Due Process Violation of Imposing Criminal Liability Without Knowledge (Count VII); and (4)

Due Process Violation for Vagueness and Impossibility of Compliance (Count IX).

       As a result of this opinion, no claims remain pending in this case. However, the above-

stated issues regarding remedies remain pending, and they shall be addressed by the parties

pursuant to the accompanying Order.



                                                 86

 Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 86 of 87 PageID #: 2479
    An appropriate order will be entered.




                                            ____________________________________
                                            ELI RICHARDSON
                                            UNITED STATES DISTRICT JUDGE




                                              87

Case 3:16-cv-02862 Document 115 Filed 02/08/21 Page 87 of 87 PageID #: 2480
